 

Exhibit 10.27

PURCHASE AND SALE AGREEMENT
(AAAAA Rent-A-Space)

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into the 8th
day of December, 2006 (hereinafter the “Effective Date”), by, between, and among
those entities identified as sellers on the signature pages of this Agreement,
(each a “Seller”, and collectively “Sellers”) and EXTRA SPACE STORAGE LLC, a
Delaware limited liability company (“Purchaser”).

R E C I T A L S:

A.            Each of the Sellers operates and owns either fee title to, or a
leasehold estate pursuant to the Ground Leases (hereinbelow defined) in, one or
more of the following self storage facilities listed on Exhibit “A” (each a
“Property” and collectively the “Properties”).  Each of the Properties are more
fully described on Exhibit “A-1” through “A-14”, inclusive”.

B.            Purchaser desires to purchase all of Sellers’ right, title, and
interest in and to the Properties from Sellers in their as-is, where-is
condition and subject to the terms and conditions of this Agreement, Sellers are
willing to sell to Purchaser all of Sellers’ right, title, and interest in and
to the Properties.

NOW, THEREFORE, for and in consideration of the mutual covenants set forth in
this Agreement, the receipt and sufficiency of which are hereby acknowledged by
the parties to this Agreement, the parties to this Agreement do hereby agree as
follows:

1.             Agreement of Sale.  Subject to, and on the terms and conditions
herein set forth, Sellers hereby agree to sell to Purchaser all of Sellers’
right, title, and interest in and to the Properties and Purchaser agrees to
purchase from Sellers all of Sellers’ right, title, and interest in and to the
Properties.  Subject to any provision contained herein that expressly permits
the termination of this Agreement as to a particular Property, Purchaser
expressly acknowledges and agrees that Purchaser has no right to purchase and
Sellers have no obligation to sell, less than all of the Properties, it being
the express agreement and understanding of Purchaser and Sellers that, as a
material inducement to Purchaser and Sellers to enter into this Agreement,
Purchaser has agreed to purchase, and Sellers have agreed to sell, all of the
Properties in accordance with the terms and conditions hereof.

2.             Property Description.

A.            Subject to the provisions of this Section 2, each Property
includes all of the right, title and interest of the applicable Seller in and to
(i) all buildings, structures, fixtures, easements, rights of way and
improvements located thereon or appurtenant thereto (collectively, the
“Improvements”), (ii) the Personal Property (hereinafter defined), (ii) the
Intangible Personal (hereinafter defined), (iii) the Leases (hereinafter
defined), (iv) the Designated Contracts (hereinafter defined), (v) the Security
Deposits (hereinafter defined) and the Ground Leases (hereinafter defined).  In
addition, the Kapolei Property (as defined on Exhibit “A” also includes all of
the right, title, and interest of AAAAA Maui in and to that certain loan
described more fully in the Kapolei Ground Lease (as defined on Exhibit “A”) and
the letter agreement attached hereto as Exhibit “B” (hereinafter the “Kapolei
Loan”).  Notwithstanding anything to the contrary in the preceding sentence, the
term “Property” shall not include any of the Excluded Property (hereinafter
defined) with respect to any of the Properties.

B.            For purposes of this Agreement “Personal Property “ means, as to
each Property, all fixtures, furniture, carpeting, draperies, appliances,
building supplies, equipment, machinery, inventory and other tangible items of
personal property which are owned by the Seller of such Property and presently

1


--------------------------------------------------------------------------------


 

affixed, attached to, placed or situated upon such Property and/or used
exclusively in connection with the ownership, operation and occupancy of such
Property.

C.            For purposes of this Agreement, “Intangible Property” means, as to
each Property, all assignable intangible personal property, if any, now or
through the date of Closing owned by the Seller of such Property and arising out
of or in connection with such Seller’s ownership of such Property and the
Personal Property, including (to the extent any such items exist): (i) such
Seller’s rights to use all plans, specifications and drawings relating to the
Improvements located on such Property (subject to the rights of the parties who
prepared the same), (ii) transferable licenses, permits and certificates of
occupancy issued by governmental authorities relating to the use, maintenance,
occupancy and/or operation of such Property and the Personal Property, and (iii)
any presently effective and assignable warranties and guaranties with respect to
such Property.

D.            For purposes of this Agreement, “Leases” means, as to each
Property, all leases and rental agreements (other than the Ground Leases) now or
hereafter entered into for occupancy of space within the improvements or other
portions of such Property.

E.             For purposes of this Agreement, “Designated Contracts” means, as
to each Property, all Contracts (hereinafter defined) which Purchaser chooses to
have assigned to Purchaser pursuant to Section 8.D, below.  Designated Contracts
also includes any such contracts hereafter approved by Purchaser pursuant to the
provisions of Section 12.C below.

F.             For purposes of this Agreement, “Security Deposits” means, as to
each Property, all security deposits of tenants under Leases (“Tenants”), if
any, which as of the Closing Date have not been applied by Seller in accordance
with the terms of the applicable Leases.

G.            For purposes of this Agreement, “Ground Leases” means: the
Berkeley II Ground Lease, the Castro Valley Ground Lease, the Kapolei Ground
Lease, and the San Pablo Ground Lease, each as defined on Exhibit “A”.

H.            For purposes of this Agreement, “Excluded Property” means: (i) any
bank accounts of any Seller, (ii) any motor vehicles or aircraft owned by any
Seller, (iii) any business forms, employee training manuals, proprietary Seller
software and other intellectual property owned and used by any of the Sellers in
the operation of a self storage business at any of the Properties, (iv) except
as provided in Section 22 below, the right to use the name “AAAAA Rent-A-Space”,
(v) any operating accounts, replacement or reserve accounts or other accounts
maintained by or on behalf of Seller or Seller’s affiliates with respect to the
Properties, excepting however, reserve accounts under the Third Party Loans that
are assumed by Purchaser, which reserve accounts shall be assigned by Seller to
Purchaser at closing of the applicable Property; (vi) any refundable cash or
other security deposits or any bonds posted by or on behalf of Seller with any
governmental authorities, utilities or other parties, other than those for which
an adjustment is made pursuant to Section 11, below; (vii) subject to any
obligation of Seller to remit such refunds to Tenants, any refunds of real
estate taxes and assessments, personal property taxes and similar payments
attributable to the period prior to the applicable Closing (provided, however,
any refunds for the fiscal tax year in which the Closing occurs shall be
prorated in accordance with Section 11, below); (viii) subject to Section 13,
below, any claims under Seller’s insurance policies; and (ix) Seller’s
agreements with any of Seller’s on-site property managers.

3.             Purchase Price.  The “Purchase Price” to be paid by Purchaser to
Sellers for the Properties shall be a sum equal to the aggregate of ONE HUNDRED
FIFTY MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($150,200,000.00).  The
portion of the Purchase Price allocated to each Property, which shall be paid at
Closing to the Seller of such Property pursuant to Section 11.A, below,

2


--------------------------------------------------------------------------------


 

is set forth on Exhibit “C” attached hereto (with respect to each Property, such
portion of the Purchase Price so allocated to such Property as aforesaid, shall
hereinafter be referred to as the “Allocated Purchase Price”).  The Purchase
Price shall be paid by Purchaser at Closing (defined below) as follows: (i)
Assumption of the aggregate outstanding balance of unpaid principal on the Third
Party Loans (defined below) owing as of the Closing Date (which amount shall be
credited to the Purchase Price at Closing), the current balances owing with
respect to the Third Party Loans are estimated to be approximately
$16,580,243.00; plus (ii) Payment of the aggregate outstanding balance of the
Prepaid Loans (defined below) (including unpaid principal and interest and any
related charges and other fees and expenses, but specifically not including any
prepayment fees or penalties payable with respect to the any Prepaid Loan) owing
as of the Closing (which aggregate amount shall be credited to the Purchase
Price at Closing; provided, however, that any prepayment fees or penalties
payable with respect to the prepayment of an Prepaid Loan shall not be a credit
towards the Purchase Price), the current balances owing with respect to the
Third Party Loans are estimated to be approximately $2,785,030; plus (iii) cash
or other immediately available funds for the balance of the Purchase Price,
which amount is estimated to be approximately $130,834,727.  At the Closing,
Purchaser shall, subject to the requirements of Section 4 below, assume the
Third Party Loans.  As used herein, the terms “Third Party Loans” and “Prepaid
Loans” shall mean the loans identified as such on the attached Exhibit “D”. 
Each Property that is security for a Third Party Loan is hereinafter referred to
as a “Third Party Loan Property” and all of the Properties that are security for
a Third Party Loan are hereinafter collectively referred to as the “Third Party
Loan Properties”.

4.             Assumption of Third Party Loans.

A.            The obligations of Sellers and Purchaser under this Agreement
shall be subject to the following:

(i)            Purchaser’s approval of each of the Third Party Loans, including,
but not limited to, Purchaser’s approval of the amount, interest rate, payment
schedule, repayment term and other terms of each Third Party Loan and the form
of the documents evidencing and or securing each Third Party Loan, including,
but not limited to, any guarantees of each Third Party Loan (hereinafter
collectively the “Third Party Loan Documents”), which approvals shall be in
Purchaser’s sole and absolute discretion.  If Purchaser delivers the Approval
Notice (hereinbelow defined), Purchaser will be deemed to have irrevocably
approved each Third Party Loan and the Third Party Loan Documents.

(ii)           Each Third Party Lender and each loan servicer of a Third Party
Loan (if any) consenting to the transaction which is the subject of this
Agreement and Purchaser’s assumption of each Third Party Loan, all on terms that
are reasonably acceptable to Purchaser (the “Lender Conditions”).  Seller has
informed Purchaser that KN Productions, Inc. (hereinafter the “Seller
Guarantor”) has executed an Indemnity and Guaranty Agreement with respect to
each of the Third Party Loans and that each such Third Party Lender may require
Purchaser to provide a financially responsible person to provide a similar
guaranty and indemnity with respect to such Third Party Lender’s Third Party
Loan (hereinafter a “Replacement Guarantor”).  Purchaser agrees to offer a
Replacement Guarantor who shall, in Purchaser’s reasonable determination,
satisfy the financial conditions required to be maintained by the applicable
Seller Guarantor pursuant to the Third Party Loan Documents; provided, however,
that the parties acknowledge that Purchaser may, at Purchaser’s option, require
that the assumption and/or guaranties of the Third Party Loans be provided by,
one or more affiliates of Purchaser who satisfy the foregoing criteria.  In the
event that the Third Party Loan Documents do not specify financial conditions
required to be maintained by the applicable Seller Guarantor, then, in the event
so required by the applicable Third Party Lender, Purchaser agrees to offer a
Replacement Guarantor who shall have a minimum net worth of at least
$100,000,000.00.  Notwithstanding the foregoing, in no event shall Purchaser be
required to approve any Lender Conditions which require Purchaser or any
affiliate of Purchaser to execute any guaranties or to incur any obligations
with respect to a Third Party Loan which are materially more onerous or
burdensome than the guaranties and/or obligations

3


--------------------------------------------------------------------------------


 

undertaken by the applicable Seller or such Seller’s affiliates (including, but
not limited to, the Seller Guarantor) under the applicable Third Party Loan.

B.            Promptly after the Effective Date, Purchaser and Sellers shall
apply to each Third Party Lender and servicer of a Third Party Loan for such
Third Party Lender and servicer’s consent to the transaction which is the
subject of this Agreement and Purchaser’s assumption of such Third Party Loan in
accordance with Lender Conditions that area reasonably acceptable to Purchaser. 
Sellers and Purchaser each agree to use commercially reasonable efforts to
cooperate with each other and with each Third Party Lender and servicer in
seeking such approval and consent and in responding to the reasonable requests
of such Third Party Lender and/or servicer.  Notwithstanding anything to the
contrary contained herein, provided that Sellers and Purchaser shall have
satisfied their respective obligations under this Section, the failure of a
Third Party Lender to approve the assignment and assumption of a Third Party
Loan by the expiration of the Due Diligence Period shall not constitute a
default by either Seller or Purchaser.

C.            Notwithstanding anything to the contrary in this Agreement, if at
the expiration of the Due Diligence Period (1) any Third Party Lender and/or the
servicer of such Third Party Lender’s Third Party Loan has not consented to the
transaction which is the subject of this Agreement and to Purchaser’s assumption
of such Third Party Loan in accordance with Lender Conditions that are
reasonably acceptable to Purchaser and (2) Purchaser gives Sellers an Approval
Notice in accordance with the provisions of Section 8.H below, the following
provisions of this Section 4.C shall apply:

(i)            Purchaser may, by written notice to Sellers given either
concurrently with the giving of the Approval Notice or at any time after the
giving of a notice pursuant to Section 4.C(ii) below with respect to such Third
Party Loan, elect to waive the condition that such Third Party Lender and
servicer consent to the transaction which is the subject of this Agreement and
to Purchaser’s assumption of the such Third Party Loan and proceed to Closing,
in which event, the provisions of Section 16.C below shall apply to such Third
Party Loan, or

(ii)           Purchaser may, by written notice to Sellers given concurrently
with the giving of the Approval Notice, elect to proceed to the Closing with
respect to all of the Properties other than one or more of the Third Party Loan
Properties with respect to which Purchaser has not received such consent, in
which event, Purchaser and Seller shall continue to seek the consent of such
Third Party Lender and/or the servicer of such Third Party Lender’s Third Party
Loan to the transaction which is the subject of this Agreement and Purchaser’s
assumption of such Third Party Loan in accordance with the provisions of Section
4.B above and the provisions of Sections 4.D and 11.H below shall apply to the
Third Party Loan Property which secures such Third Party Loan.

If at the expiration of the Due Diligence Period more than one Third Party
Lender and/or the servicer of such Third Party Lender’s Third Party Loan have
not consented to the transaction which is the subject of this Agreement and
Purchaser’s assumption of such Third Party Loan, Purchaser may, in Purchaser’s
sole discretion, make a different election with respect to each such Third Party
Loan.

D.            As to each Third Party Loan with respect to which Purchaser has
made an election pursuant to Section 4.C(ii) above, upon Third Party Lender’s
approval of Purchaser’s assumption of the Third Party Loan in accordance with
Lender Conditions which are reasonably acceptable to Purchaser, Seller and
Purchaser agree to execute such documentation as may be reasonably required by
Third Party Lender pursuant to and in accordance with the terms of the Third
Party Loan Documents and such Lender Conditions and to take all other steps
reasonably necessary to promptly Close the loan assumption and Purchaser’s
acquisition of the Third Party Loan Property which secures such Third Party Loan
as soon as reasonably possible, but in no event later than the tenth (10th)
business day after the Lender shall have approved such

4


--------------------------------------------------------------------------------


 

loan assumption, the completion of which shall include such Third Party Lender’s
release of Seller and each Seller Guarantor from future liability with respect
to the Third Party Loan.

E.             If Purchaser initially makes an election pursuant to Section
4.C(ii) above with respect to a Third Party Loan and thereafter makes an
election pursuant to Section 4.C(i) above with respect to such Third Party Loan,
the Closing with respect to Purchaser’s acquisition of the Third Party Loan
Property that secures such Third Party Loan shall occur as soon as reasonably
possible after the date on which Purchaser gives Sellers written notice of
Purchaser’s election pursuant to Section 4.C(i) above with respect to such Third
Party Loan, but in no event later than ten (10) business days after the giving
of such written notice.

F.             Concurrently with the Closing of the assumption of the Third
Party Loan and provided the applicable Third Party Lender shall agree, all
reserve accounts maintained by such Third Party Lender on behalf of Seller in
connection with the Third Party Loan, if any, shall be assigned by the
applicable Seller to Purchaser at the Closing of the applicable Third Party Loan
Property and such Seller shall receive a credit at Closing equal the amounts so
assigned.  If the applicable Third Party Lender shall not agree to the
assignment and assumption of existing reserves at Closing as aforesaid, such
Seller shall not receive a credit therefor at Closing, and, if required by such
Third Party Lender, Purchaser shall establish replacement reserves in the
amounts required by the Third Party Lender, and Purchaser shall upon such
Seller’s request, reasonably cooperate with such Seller’s efforts to recover
such Seller reserves from Lender.

G.            Purchaser shall be responsible for and pay all fees, costs,
expenses, and other charges charged by any Third Party Lender with respect to
its consenting to the transaction which is the subject of this Agreement and the
assumption of any Third Party Loan in accordance with the provisions of this
Section 4 including, without limitation, any loan assumption fees.

5.             Earnest Money Deposit.

A.            Within three (3) business days after the Effective Date, Purchaser
shall deposit with Chicago Title Insurance Company, National Office, at 171 N.
Clark Street, 3rd Floor, Chicago, IL 60601, Attention: Ronald K. Szopa, as the
“Escrow Agent” and “Title Company,” an earnest money deposit in cash in the
amount of FOURTEEN MILLION NINE HUNDRED THOUSAND AND NO/100 DOLLARS
($14,900,000.00) (“Earnest Money Deposit”). The Earnest Money Deposit shall be
refundable during the Due Diligence Period (as defined in Section 8) and as
otherwise set forth in this Agreement and shall be credited to the Purchase
Price upon the Closing as set forth herein.

B.            Purchaser acknowledges time is of the essence with respect to the
delivery of the Earnest Money Deposit and the balance of that portion of the
Purchase Price due and owing at the Closing.  If Purchaser fails to timely
deliver the Earnest Money Deposit and/or the balance of the Purchase Price when
due, such failure shall constitute a material default by Purchaser hereunder and
in addition to Sellers’ other remedies hereunder, Sellers may terminate this
Agreement by delivering written notice to Purchaser and Escrow Agent.

C.            Upon receipt, Escrow Agent shall deposit the Earnest Money Deposit
into an interest bearing money market account maintained at a bank customarily
used by Escrow Agent for such purposes.  All interest earned on the Earnest
Money Deposit while held by Escrow Agent shall be added to and increase the
amount of Earnest Money Deposit and shall be reported to the Internal Revenue
Service as income of Purchaser.  Purchaser and Sellers agree to provide Escrow
Agent with their respective tax identification numbers upon execution of this
Agreement and Purchaser and Sellers shall promptly execute all forms reasonably
requested by Escrow Agent in connection with depositing the Earnest Money
Deposit in an interest-bearing account as provided above.

5


--------------------------------------------------------------------------------


 

D.            A portion of the Earnest Money Deposit shall be applied to the
satisfaction of the Allocated Purchase Price for each Property, with such
portion of the Earnest Money Deposit being determined in accordance with the
following provisions of this Section 5.D:

(i)            With respect to the Closing for each of the Properties other than
the last three (3) Properties to Close, the portion of the Earnest Money Deposit
to be applied to the Allocated Purchase Price for each such Property shall be
equal to the product of $7,400,000.00 multiplied by a fraction the numerator of
which is the Allocated Purchase Price for such Property and the denominator of
which is the aggregate Allocated Purchase Prices for all of the Properties other
than the last three (3) Properties to Close.

(ii)           $2,500,000.00 of the Earnest Money Deposit shall be allocated to
each of the last three (3) Properties to Close; provided, however, that at the
Closing of the last Property, the entire remaining balance of the Earnest Money
Deposit (including interest) shall be applied to the Allocated Purchase Price
for such Property

Except for a disbursement to Sellers as part of the Allocated Purchase Price
upon the Closing of a Property as provided above, if either Purchaser or any
Seller makes a written demand upon Escrow Agent for payment of the Earnest Money
Deposit (or a portion thereof), Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment of the Earnest Money
Deposit (or a portion thereof) within three (3) business days after that party’s
receipt of such notice, Escrow Agent shall make the payment of the Earnest Money
Deposit (or a portion thereof) pursuant to the demand.  If Escrow Agent does
receive such written objection within such three (3) business day period, Escrow
Agent shall continue to hold the Earnest Money Deposit (or a portion thereof) as
provided in Section 5.C until otherwise directed by joint written instructions
from Purchaser and Sellers or a final, non-appealable judgment of a court of
competent jurisdiction.  However, Escrow Agent shall have the right to deposit
the Earnest Money Deposit with the clerk of the Superior Court of Alameda
County, California.  If Escrow Agent so deposits the Earnest Money Deposit with
the clerk of the court, Escrow Agent shall give written notice thereof to
Sellers and Purchaser and, upon such deposit and notice, Escrow Agent shall be
relieved and discharged of all further obligations hereunder.

6.             Items from Sellers.

A.            Documents.  To the extent not already provided to Purchaser,
within three (3) business days after the Effective Date, each Seller shall, with
respect to each Property owned by such Seller, make available to Purchaser at
such Seller’s principal place of business during normal business hours, all of
the following (collectively, the “Documents”), to the extent that they exist and
are within the control of any of the Sellers or any of their respective
affiliates, employees or agents and to the extent the same do not constitute
Excluded Documents, as defined below:

(i)            All inspections, studies, assessments, reports, audits, and
surveys affecting or relating to such Property, including, but not limited to,
all title reports, title policies, land surveys, environmental, mechanical,
electrical, structural, soils, and similar reports, assessments, and/or audits,
traffic studies, and appraisals. (Purchaser acknowledges that a substantial
number of such title reports, surveys, engineering reports and environmental
reports have already been received).

(ii)           All site plans, as-built plans, drawings, environmental,
mechanical, electrical, structural, soils, and similar plans and specifications
relating to such Property.

(iii)          All certificates, inspections, permits, compliance letters, and
certificates of occupancy relating to such Property or Seller’s business on such
Property.

6


--------------------------------------------------------------------------------


 

(iv)          A rent roll for such Property (each hereinafter a “Rent Roll )
together with a copy of the standard form of lease agreement, amendments, and
side agreements and tenant insurance sales materials used in connection with the
operation of such Property, and a true and correct copy of each non-self storage
lease affecting such Property,

(v)           A list of all real estate contracts, including service contracts,
license agreements, warranties, management, maintenance, leasing commission or
other agreements affecting such Property, if any, together with copies of the
same.  The contracts which are included on the lists delivered to Purchaser
pursuant to this Section 6.A(v) are hereinafter collectively referred to as the
“Contracts”.

(vi)          Copies of all real and personal property tax statements relating
to such Property, or any part thereof, for each of the two years prior to the
current year and, if available, for the current year.

(vii)         A schedule of all litigation affecting such Property or such
Seller during the past twelve (12) months, together with a “loss run” of all
claims submitted to the Seller’s insurance carriers for the past five (5) years.

(viii)        Copies of financial statements for such Property for 2004, 2005,
and year to date 2006, together with copies of monthly delinquency reports, unit
mix/occupancy statistics report, monthly management reports, non-rented unit
reports ( collectively the “Financial Reports”).  Prior to the Closing, each
Seller shall provide Purchaser with monthly updates to Seller’s Financial
Reports within five (5) business days after the end of each month.

(ix)           Copies of the organizational documents for such Seller.

(x)            Copies of all Third Party Loan Documents and all documents
evidencing and/or securing the Prepaid Loans.

(xi)           Copies of all Ground Lease agreements and amendments.

(xii)          Copies of the Kapolei Loan and all related documents.

The parties acknowledge that Purchaser may require other documents in connection
with its review of the Properties and Sellers’ business thereon.  Purchaser will
provide Sellers with a checklist requesting such other documents, and Sellers
will use commercially reasonable efforts to make the documents identified
thereon available within ten (10) days of Purchaser’s request, to the extent
that such documents exist and are within the control of Sellers or their
affiliates, employees or agents.

B.            Excluded Documents.  As used herein, “Excluded Documents” shall
mean (i) any purchase and escrow agreements and correspondence pertaining to
Seller’s acquisition of the Property, (ii) any agreements and/or letters of
intent pertaining to the potential acquisition of the Property by any past or
prospective purchasers, (iii) any third party purchase inquiries and
correspondence, appraisals or economic evaluations of the Property, (iv) any
personnel records and files maintained by or on behalf of Seller with respect to
individuals, if any, employed at or in connection with a Property which Seller
is obligated by law to keep confidential, and (v) any documents or materials
which are subject to the attorney/client privilege or which are the subject of a
confidentiality obligation; provided, however, that prior to the expiration of
the Due Diligence Period, Seller shall give Purchaser written notification if
Seller is claiming that any Document requested by Purchaser is an Excluded
Documents pursuant to the provisions of this Section 6.B(v).

7


--------------------------------------------------------------------------------


 

C.            Return of Documents.  As to each Property, at such time as this
Agreement is terminated for any reason, Purchaser shall return to Sellers the
copies and/or originals of all of the Documents delivered or made available to
Purchaser by or on behalf of any Seller with respect to such Property.

D.            No Representations.  Purchaser acknowledges that with the
exception of the Documents described in Sections 6.A(iv), 6.A(v), 6.A(vii),
6.A(viii), 6.A(ix), 6.A(x), 6.A(xi), and 6.A(xii), many of the Documents were
prepared by third parties other than Sellers, and in some instances, may have
been prepared prior to Sellers’ ownership of the Properties.  Purchaser further
acknowledges and agrees that, except as expressly set forth in Section 17 below,
(i) neither Sellers nor any of Sellers’ respective agents, employees or
contractors has made any warranty or representation regarding the truth,
accuracy or completeness of the Documents or the source(s), and (ii) Seller has
not undertaken any independent investigation as to the truth, accuracy or
completeness of the Documents and Seller is providing the Documents or making
the Documents available to Purchaser solely as an accommodation to Purchaser. 
To the extent such Documents exist and are in the possession or reasonable
control of any of the Sellers or any of their respective affiliates, employees
or agents, Sellers agree to cause the Documents described in Sections 6.A(iv),
6.A(v), 6.A(vii), 6.A(viii), 6.A(ix), 6.A(x), 6.A(xi), and 6.A(xii) to be true
and accurate in all material respects and, to the extent such documents do not
exist or are not within the reasonable control of any of the Sellers or any of
their respective affiliates, employees or agents, Sellers agree to provide
reasonable cooperation with Purchaser to provide Purchaser with access to such
Documents.

E.             Survival of Obligations.  The obligations of Section 6.C shall
survive any termination of this Agreement.  In addition to any other remedies
available to Sellers, Sellers shall have the right to seek equitable relief
(including specific performance and injunctive relief) against Purchaser and
Purchaser’s representatives to enforce the provisions of Section 6.C.

7.             Rule 3-14 Audit.  Sellers acknowledge that under Rule 3-14 of
Regulation S-X, Purchaser  is required to obtain certain information in
connection with reports Purchaser is required to file with the Securities and
Exchange Commission.  Accordingly, provided that Purchaser provides a
certificate executed by an executive officer of Purchaser that Purchaser is
obligated to complete a Rule 3-14 Audit (hereinbelow defined) Sellers agree to
(a) allow Purchaser and Purchaser’s representatives, at Purchaser’s sole cost
and expense, to perform an audit of Sellers’ respective operations at the
Properties to the extent required under Rule 3-14 of Regulation S-X (hereinafter
a “Rule 3-14 Audit”), and (b) make available to Purchaser and Purchaser’s
representatives for inspection and audit at Sellers’ respective offices all of
Sellers’ books and records reasonably requested by Purchaser for the full
calendar year 2005 and the full calendar year 2006 and relating to the
operations of each Seller on the Properties, including, but not limited to,
income, expense, occupancy, and other financial and occupancy information
relating to the Properties.  In connection with the foregoing, Purchaser shall
give Sellers no less than ten (10) business days’ prior written notice of
Purchaser’s plans to inspect and audit such books and records.  Sellers
acknowledge that Rule 3-14 may require Purchaser to perform a Rule 3-14 Audit
both after the expiration of the Due Diligence Period and after the Closing and
Sellers agree that Sellers’ respective obligations under this Section 7 shall
survive the Closing and delivery of documents contemplated by this Agreement. 
Any Rule 3-14 Audit shall be completed as soon as reasonably possible and
Purchaser and Purchaser’s representatives shall use commercially reasonable best
efforts not to interfere with Sellers’ ability to conduct its business.  Copies
of all Rule 3-14 Audits shall be promptly provided to each Seller at no cost to
Seller.  Purchaser expressly acknowledges and agrees that all Rule 3-14 Audits,
together with the books and records made available to Purchaser in connection
therewith, shall be subject to the terms and conditions of Section 24, below.

8.             Due Diligence Period

A.            Due Diligence Period.  Purchaser shall have until the earlier of
either (1) sixty (60) days after the Effective Date, or (2) the date on which
Purchaser gives Sellers written notice of Purchaser’s

8


--------------------------------------------------------------------------------


 

intent to proceed with the purchase of the Properties (the “Approval Notice”)
pursuant to Section 8.H below (“Due Diligence Period”) to conduct, at
Purchaser’s sole cost and expense, its due diligence to determine, in
Purchaser’s sole discretion, that all of the Properties (including any related
Ground Leases and Third Party Loans) are suitable and satisfactory for
Purchaser’s intended use of such Property.  Purchaser’s inspection shall include
the following:

B.            Property Evaluation.  Purchaser shall have the right to inspect
and examine the Properties, during regular business hours, to the extent
Purchaser deems necessary in its sole discretion, to determine the condition of
each Property; provided, however, Purchaser shall not undertake any invasive or
destructive testing without the prior written consent of Seller, which consent
shall not be unreasonably withheld or delayed.  In connection with Purchaser’s
inspection of the Properties, Sellers shall make available to Purchaser and
Purchaser’s representatives for inspection and review at the address to which
notices to Seller are to be sent pursuant to Section 28 below or, at Sellers’
option, at Sellers’ respective offices, all of Sellers’ books and records (other
than the Excluded Documents) relating to the acquisition, construction,
development, entitlement, permitting, operation, maintenance or ownership, of
each of the Properties.  Purchaser and Purchaser’s representatives shall have
the right, at Purchaser’s sole expense, to copy any of such documents and
records and, to the extent to copied, such documents and records shall become
Documents.  Purchaser and its agents shall schedule all on-site inspections with
Sellers in advance.  Purchaser and Purchaser’s representatives, consultants,
agents and employees shall, during regular business hours, (a) have the right to
cause complete non-invasive environmental reviews and site assessments and
inspections of each Property to be made, (b) have access to all buildings,
improvements, storage areas (not under the control of Tenants and, subject to
each Tenant’s rights), other spaces, equipment and Personal Property, (c)
conduct all other necessary feasibility studies, title reports, surveys,
engineering studies, examination of zoning status, building and use permits,
sign permits and all other permits required for each Property.  While conducting
such investigations, tests and studies, Purchaser and Purchaser’s agents and
representatives shall be obligated to:  (I) use commercially reasonable efforts
not to unduly disturb the Tenants or unreasonably interfere with the Tenants’
right of quiet enjoyment or use of the Property pursuant to their respective
Leases; (II) use commercially reasonable efforts to not unreasonably interfere
with the operation, use and maintenance of the Property; (III) use commercially
reasonable efforts not damage any part of the Property or any personal property
owned or held by any Tenant or any third party; (IV) use commercially reasonable
efforts not injure or otherwise cause bodily harm to Seller, any Tenant or any
of their respective agents, contractors and employees, or any other third party;
(IV) maintain commercial general liability (occurrence) insurance with minimum
limits of $2,000,000 per occurrence and in the aggregate, from an insurer
reasonably satisfactory to Sellers covering any accident arising in connection
with the presence of Purchaser and Purchaser’s agents and representatives on the
Properties and to deliver a certificate of insurance verifying such coverage to
Seller prior to any entry upon any of the Properties; (V) promptly pay when due
the costs of all tests, investigations, studies and examinations done by
Purchaser with regard to the Properties; (VII) not to permit any liens to attach
to the Property by reason of the exercise of Purchaser’s rights hereunder;
(VIII) promptly remove or cause to be removed (by bonding or otherwise) any such
liens which attach to the Property; (IX) fully restore the Properties and the
Personal Property to the condition in which the same was found before any such
inspections, tests or studies were undertaken, subject to reasonable wear and
tear; (X) comply with the confidentiality standards set forth in Section 24,
below; and (k) comply with the terms and provisions of Section 8.F, below.

C.            Evaluation of Business.  In addition to Purchaser’s inspection of
the Documents provided by or made available by Sellers pursuant to Section 6,
Purchaser, and its agents and accountants, shall have the right, during regular
business hours and upon not less than three (3) business days prior written
notice, to inspect and examine all business and service records, Tenant files,
Leases, accounts receivable, accounts payable, books and records of account,
computer records, bank deposit receipts, Ground Leases, and Third Party Loan
Documents, and all other such documents relating to the management, operation,
income and expense of each Property for all of 2004 and all subsequent months to
date.  Purchaser shall have the right

9


--------------------------------------------------------------------------------


 

to make photocopies of all records and documents at Purchaser’s sole cost and
expense.  Purchaser will use any such information made available by Sellers
solely to evaluate the business conducted from the Property and acknowledges
that all such information shall be subject to the terms and conditions of
Section 24, below.  Purchaser shall also have the right to seek commercially
reasonable estoppel certificates and commercially reasonable non-disturbance and
attornment agreements from each non-self storage tenant and from the lessor of
each Ground Lease; provided, however, that any estoppel from the lessor under
the Ground Lease shall be in the form attached hereto as Exhibit “E” and any
estoppel from each non-self storage tenant shall be subject to the prior
approval of Sellers, which approval shall not be unreasonably withheld,
conditioned or delayed.  In the event that this transaction does not close for
any reason, other than the default of any Seller, Purchaser will return and/or
deliver to Sellers, at no cost to Sellers, all Documents and reports, studies,
surveys or other materials that Purchaser has obtained from Sellers or any other
source, including the items provided pursuant to Section 6.

D.            Assumption or Termination of Contracts.  During the Due Diligence
Period, Purchaser shall review the Contracts.  On or before the expiration of
the Due Diligence Period, Purchaser shall designate, as to each Property, by
written notice to Sellers (the “Purchaser’s Designated Contract Notice”) all
Contracts which Purchaser chooses to have assigned to Purchaser (the “Designated
Contracts”).  The failure of Purchaser to give Purchaser’s Designated Contract
Notice with respect to any Property shall be deemed to constitute Purchaser’s
election to assume all Contracts with respect to such Property.  Seller shall be
responsible for cancellation of Contracts which are not Designated Contracts and
shall be responsible for the payment of all cancellation fees associated with
the termination of those Contracts.  Notwithstanding anything to the contrary
contained herein, Seller shall cause the termination of all property management
agreements with respecting each Property.  Seller’s cancellation of Contracts
which are not Designated Contracts shall be effective upon the Closing.

E.             Extensions of Due Diligence Period.  If during the Due Diligence
Period, any third party investigation obtained by Purchaser recommends a Phase
II environmental study (“Phase II Study”) and, except as provided otherwise in
this Section, Purchaser otherwise approves the Properties prior to expiration of
the Due Diligence Period, Purchaser shall have the right to extend the Due
Diligence Period for the applicable Property or Properties only for an
additional twenty-one (21) days solely to complete the Phase II Study and to
otherwise continue Purchaser’s investigation of the environmental condition of
the Property for which such Phase II Study is recommended.  Purchaser may only
exercise this right to extend the Due Diligence Period by giving Seller written
notice at any time prior to the expiration of the Due Diligence Period and by
delivering the Approval Notice (subject only to the provisions of this Section
8.E, Section 8.F below and Section 15 below).

F.             Tenant, Ground Lessor and Governmental Authority Inquiries. 
Purchaser shall have the right, as part of Purchaser’s due diligence
investigation, to contact Sellers’ Tenants, on-site property managers, and,
except as provided below in this Section 8.F with respect to the City of
Berkeley, California, governmental authorities about various aspects of the
Properties; provided, however, that except as provided below with respect to
storage unit Tenants, Purchaser shall not contact or make inquiries of any
Tenants or any Seller’s on-site property managers without Purchaser first
providing Sellers with written notice thereof, which notice shall include the
general subject matter of such inquiry, interview, contact or meeting. 
Purchaser shall provide at least two (2) business days prior written notice of
each such inquiry, contact, interview and meeting and Seller shall have the
right to be present and otherwise participate in all such inquiries, contacts,
interviews and meetings.  Prior to the date on which Sellers give the lessors
under the Ground Leases written notice of Sellers’ intent to assign the Ground
Leases to Purchaser (hereinafter the “Ground Lease Notification Date”),
Purchaser shall not contact any of the lessors under the Ground Leases without
the prior written consent of Sellers which consent may, prior to the Ground
Lease Notification Date, be withheld by Sellers in Sellers’ sole and absolute
discretion; provided, however, that if the Ground Lease Notification Date has
not occurred at least thirty-five (35) days prior to the expiration of the Due
Diligence Period and provided

 

10


--------------------------------------------------------------------------------


 

that Purchaser gives Sellers an Approval Notice (subject only to the provisions
of Section 8.E above, this Section 8.F and Section 15 below), the Due Diligence
Period shall, for the sole purpose of Purchaser approving the Ground Leases, be
extended until the date which is thirty-five (35) days after the Ground Lease
Notification Date.  After the Ground Lease Notification Date, Purchaser shall
not contact or make inquiries of any lessors under the Ground Leases without
Purchaser first providing Sellers with written notice thereof, which notice
shall include the general subject matter of such inquiry, interview, contact or
meeting.  Purchaser shall provide at least two (2) business days prior written
notice of each such inquiry, contact, interview and meeting and Seller shall
have the right to be present and otherwise participate in all such inquiries,
contacts, interviews and meetings.  Notwithstanding anything to the contrary in
this Agreement, Purchaser expressly acknowledges and agrees that prior to the
Closing, Purchaser shall have no right to discuss the modification or any
potential change or amendment of any Ground Leases with any lessor under a
Ground Lease.  Notwithstanding anything to the contrary in this Section 8.F,
Purchaser shall not contact in any manner the City of Berkeley, California, or
any employee or agent thereof without the prior written consent of Sellers,
which consent shall not be unreasonably withheld or delayed; provided, however,
that if Seller has not given such consent at least thirty (30) days prior to the
expiration of the Due Diligence Period and provided that Purchaser gives Sellers
an Approval Notice (subject only to the provisions of Section 8.E above, this
Section 8.F and Section 15 below), the Due Diligence Period shall, for the sole
purpose of allowing Purchaser to approve the zoning and entitlements for the
Berkeley Property, be extended until the date which is thirty (30) days after
the date on which Sellers give such consent.  Furthermore, notwithstanding
anything to the contrary in this Section 8.F, upon Purchaser’s review of the
Rent Roll for each Property, Purchaser will have the right to identify, by
written notice to Sellers, a sample of not more than ten percent (10%) of the
storage unit Tenants at each Property that will be audited in connection with
Purchaser’s inspection of such Property.  That sample will include a brief
survey, the script of which is attached to this Agreement as Exhibit “F” and by
this reference made a part hereof.  Within two (2) business days of Sellers’
receipt of Purchaser’s written notice identifying the storage unit Tenants to be
included in the sample, Seller shall provide to Purchaser copies of the leases
and contact information for each of the storage unit tenants in the sample. 
Notwithstanding anything to the contrary in this Agreement, any extensions of
the Due Diligence Period pursuant to either Section 8.E above or this Section
8.F shall run concurrently and not consecutively.

G.             Purchaser’s Indemnification.  Purchaser shall indemnify, defend,
protect and hold Sellers and the Properties harmless from and against any and
all liens, costs, expenses, losses, attorneys’ fees and liabilities resulting
directly from the activities of Purchaser and Purchaser’s agents upon any of the
Properties under this Agreement or Purchaser and/or Purchaser’s agents breach of
this Section 8.  The provisions of this Section 8.G shall survive the Closing or
earlier termination of the Agreement.

H.            Purchaser’s Approval.  If Purchaser is satisfied with Purchaser’s
inspection of the Properties, Purchaser will deliver the Approval Notice to
Seller and Escrow Agent on or before the last day of the Due Diligence Period,
that Purchaser intends to proceed with the purchase of all of the Properties. 
Purchaser’s failure to deliver the Approval Notice in a timely manner shall be
deemed to be disapproval of the Properties, in which case, this Agreement shall
automatically terminate, the Earnest Money Deposit shall be promptly returned to
Purchaser and the parties shall have no further rights or obligations to one
another hereunder except as expressly stated otherwise herein.

9.             Engineering Report.  On or before the last day of the Due
Diligence Period, Purchaser may, at Purchaser’s election, obtain at Purchaser’s
sole cost and expense an engineering report (each an “Engineering Report” and,
collectively, the “Engineering Reports”) on each Property and all structures
thereon, as applicable, issued either internally or by a licensed company
reasonably acceptable to Purchaser and Sellers and issued for the benefit of
Purchaser, at Purchaser’s sole cost and expense.  Purchaser shall promptly
provide a copy of each Engineering Report to Sellers at no cost to Sellers.

10.          Survey and Title Matters.

11


--------------------------------------------------------------------------------


 

A.            Title Insurance.   Purchaser, at its sole cost and expense, will
order from the Title Company with respect to each Property a current title
insurance commitment for a policy (CLTA for those Properties located in
California and ALTA for the Properties in Hawaii) of owner’s extended coverage
title insurance (“Title Commitment”) accompanied by true, complete, and legible
copies of all documents referred to in the Title Commitment (“Title
Documents”).  The Title Commitment for each Property shall irrevocably obligate
the Title Company to issue an extended coverage title insurance policy (on the
CLTA or ALTA form, as applicable) in the full amount of the Allocated Purchase
Price with respect to such Property (each individually a “Title Policy” and all
collectively the “Title Policies”), which Title Policy shall insure either
Purchaser’s fee simple title to or leasehold estate in such Property.  Purchaser
shall cause Title Company to deliver copies of each Title Commitment and related
Title Documents to Sellers’ counsel concurrent with its delivery of the same to
Purchaser.  Notwithstanding anything to the contrary contained herein,
Purchaser, at its sole cost, may obtain title insurance coverage in addition to
the Title Policy (including, without limitation, any endorsements Purchaser may
desire to obtain), provided that obtaining such additional coverage shall not be
a condition to or otherwise delay the Closing hereunder.  Sellers agree to
provide such affidavits as the Title Company may reasonable require as a
condition to the issuance of the Title Policies.

B.            Survey.  Purchaser may order, at its sole option and expense, an
ALTA survey of each Property in a form sufficient to enable Title Company to
delete the survey exceptions from the Title Policies (each individually a
“Survey” and all collectively the “Surveys”).  Purchaser shall promptly deliver
copies of any Surveys Purchaser obtains to Sellers.

C.            Zoning.  Subject to the limitations stated in Section 8.F above
with respect to the City of Berkeley, California, Purchaser may order, at its
sole option and expense, a zoning report for one or more of the Properties (each
hereinafter a “Zoning Report” and collectively the “Zoning Reports”).  Seller
agrees to reasonably cooperate with Purchaser and its agents in efforts to
obtain information, including execution of written requests and releases to
third-parties and municipal authorities for such information.

D.            Title, Survey, and Zoning Objection.  No later than fifteen (15)
days prior to the expiration of the Due Diligence Period, Purchaser shall
provide Sellers with written notice of any matters set forth in the Title
Commitments, Surveys or Zoning Reports to which Purchaser objects
(“Objections”).  Any matters (i) set forth in the Title Commitments or Surveys,
other than “Monetary Encumbrances” as defined below, to which Purchaser does not
object to within the time period set forth above or which have been waived or
cured, (ii) any tenants in possession as tenants only under the Leases without
any option to purchase the Property, (iii) any matters created by or with the
written consent of Purchaser; and (iv) all governmental laws, codes, ordinances
and restrictions now or hereafter in effect as they may affect the Property
shall be referred to collectively herein as the “Permitted Exceptions.”  Sellers
shall have ten (10) days from the date of receiving such notice of Purchaser’s
Objections from Purchaser within which Sellers may elect to have such Objections
removed from the Title Commitments and/or Zoning Reports or cured to the
reasonable satisfaction of the Title Company.  In the event Sellers, at Sellers’
sole discretion, fail or determine not to cure any of Purchaser’s Objections
within such ten (10) day period, then Purchaser shall have until the expiration
of the Due Diligence Period five to elect either to (y) waive Purchaser’s
Objections  and consider them to be Permitted Exceptions or (z) terminate this
Agreement, in which event the Earnest Money Deposit shall be immediately
refunded by Escrow Agent to Purchaser.  Purchaser’s delivery of the Approval
Notice shall be deemed to constitute Purchaser’s election to proceed under (y),
above.  Sellers and Purchaser agree that with the exception of the Third Party
Mortgages (as defined in Exhibit “D”), “Monetary Encumbrances” (hereinafter
defined) shall not constitute Permitted Exceptions and Sellers shall have the
obligation, at or prior to the Closing, to remove all Monetary Encumbrances
other than the Third Party Mortgages being assumed or being taken subject to by
Purchaser at Closing.  As used herein, the term “Monetary Encumbrances” shall
mean mortgages, deeds of trust, and other encumbrances securing an obligation to
pay money that were voluntarily created by Sellers; provided, however, that
Monetary

12


--------------------------------------------------------------------------------


 

Encumbrances shall not include property taxes or assessments for the year in
which the Closing occurs and common area maintenance charges, if any, which are
not yet due and payable.  Sellers and Purchaser agree that property taxes and
assessments for the year in which the Closing occurs and common area maintenance
charges, if any, which are not yet due and payable shall be prorated in
accordance with the provisions of 11.E below.  Sellers shall use good faith
efforts to provide Purchaser with a “pay-off” letter from each lender holding a
debt secured by a lien or other security interest in a Property within ten (10)
days of the Effective Date.

E.             So long as such failure is not a result of a default by any
Seller under this Agreement, Sellers’ inability to deliver title to any of the
Properties in the condition necessary for the Title Company to issue the Title
Policies for any reason shall constitute a failure of a condition and shall not
constitute a breach of Sellers’ obligations under this Agreement.

11.          Proration Date, Closing Date and Closing Procedures and
Requirements.

A.            Closing Date.  Subject to the provisions of Section 4.C(ii) above
and Section 11.I below below, the “Closing Date” or “Closing” of this Agreement
and the completion of the purchase of the Properties by Purchaser shall be on or
before ten (10) business days from the end of the Due Diligence Period
(hereinafter the “Initial Scheduled Closing Date”).  Closing shall be
coordinated and conducted through the Title Company’s office and neither party
shall be required to personally attend the Closing.  The “Closing Date” with
respect to any Property shall be the date on which the “Closing” with respect to
such Property occurs.  The “Closing” with respect to any Property shall be
deemed to have occurred when all of the conditions to Closing with respect to
such Property (as set forth in this Agreement) have either been satisfied or
waived, the Escrow Agent holds a separate settlement statement signed by the
Seller of such Property with respect to such Property, separate settlement
statements signed by Purchaser with respect to Property, and all of the funds
and all of the other documents required by this Agreement, and Sellers and
Purchaser have authorized Escrow Agent to disburse the Purchase Price and
deliver such documents in accordance with the provisions of this Agreement.  The
Closing of a Property shall not occur unless each condition to Purchaser’s
obligations, and Sellers’ obligations more specifically set out and otherwise
enumerated in Section 15 below, have been satisfied or waived with respect to
such Property.

B.            Transitional Walk-Through.  Within approximately ten (10) days
prior to Closing, Purchaser’s operational staff shall have the right to conduct
a general walk-through of all buildings, improvements, storage areas (not under
the control of Tenants) and, subject to each Tenant’s rights, other spaces,
equipment and Personal Property with representatives of Sellers in order to
prepare for and assist in the transition of management at Closing.

C.            Conveyance of Properties and Delivery of Closing Documents.  Each
Seller shall convey such Seller’s Property to Purchaser pursuant to a “Deed” or
“Assignment”, as applicable, and the other documents which are more particularly
described on Exhibit “G” attached hereto and by this reference made a part
hereof.  At the Closing with respect to the Alameda Property, the Seller of the
Alameda Property and each of such Seller’s affiliates will provide Purchaser
with an additional separate assignment of all of such Seller’s rights, claims,
and causes of action arising from or relating to the environmental condition of
the Alameda Property against all prior owners and other potentially responsible
parties (other than such Seller and any of such Seller’s affiliates); provided,
however, that such Seller shall retain the right to assert any and all defenses
that are now or hereafter available to such Seller with respect to any claims
that might hereafter be asserted against such Seller and relating to the
environmental condition of the Alameda Property.  The Seller of the Alameda
Property agrees to cooperate with Purchaser (at Purchaser’s expense) in the
assertion of such claims by Purchaser.  By the Closing Date, each Seller shall
deliver to the Title Company each of the documents identified on Exhibit “G” as
a document to be delivered by such Seller (with each such document having been
duly executed, in recordable form where applicable).  By the Closing Date,
Purchaser shall

13


--------------------------------------------------------------------------------


 

deliver to the Title Company each of the documents identified on Exhibit “G” as
a document to be delivered by Purchaser (with each such document having been
duly executed, in recordable form where applicable).  Promptly after the Closing
Date, the Title Company shall record and/or deliver the Deeds, Assignments and
other documents identified on Exhibit “G” in the manner specified on Exhibit
“G”.

D.            Payment of Purchase Price at Closing.  On the Closing Date, the
Earnest Money Deposit, including any additional deposits made pursuant to this
Agreement, shall be credited towards payment of the Purchase Price in accordance
with Section 5.D, above.  Purchaser shall pay the portion of the Allocated
Purchase Price to be paid in cash at Closing to Escrow Agent by certified funds
or by wire transfer.

E.             Prorations.

(i)            All real property ad valorem taxes and general and special
assessments applicable to each Property for the year in which the Closing occurs
shall be prorated between Sellers and Purchaser as of 12:01 a.m. on the third
day prior to the Closing Date for such Property (the “Proration Date”), said
proration to be based upon the most recently available tax or assessment rate
and valuation with respect to such Property.  Notwithstanding the foregoing, any
taxes or assessments levied against any Property with respect to any period of
time prior to the Proration Date shall remain and be the obligation of Sellers,
if not provided for in the prorations, and Sellers shall promptly pay, or
reimburse Purchaser, as applicable, all such taxes or assessments prior to their
delinquency.  At or prior to the Closing, Sellers shall pay all real property ad
valorem taxes and all general and special assessments applicable to the
Properties which are due and payable for any period prior to the year in which
the Closing occurs.  Purchaser shall be responsible for the payment of any taxes
or assessments levied against any Property with respect to any period of time
after the Closing Date.  Any refund for real estate taxes or assessments
applicable to the period preceding the Closing, whether paid before or after the
Closing, shall be paid to Seller, and Purchaser shall have no claim or right
whatsoever thereto, provided, however, any refund applicable to the pro-rated
tax year for which Purchaser paid a portion shall be prorated.  The remaining
principal amount (after the application of the prorated portion of any
installment applicable to the period prior to the Closing Date) of any and all
assessments and/or bonds which encumber the Properties or any part thereof shall
not be prorated or apportioned but shall be assumed in full by Purchaser at
Close of Escrow (and Purchaser shall not be entitled to a credit from Seller
against the Purchase Price in the amount of such assessments and/or bonds).  The
obligations under this subsection shall survive Closing.

(ii)           Subject to the Proration Review (as defined in Exhibit “H”), all
income and operating expense items, including, but not limited to, utilities,
yellow page advertisements, prepaid insurance premiums (but only to the extent
that Sellers’ insurance policies are assigned to Purchaser at Closing pursuant
to Section 17.A(xiv) below), Ground Lease rents, and all amounts due under any
Designated Contracts, shall be prorated as of the Proration Date.  For any
deposit with a utility company for which the utility company accepts the
Purchaser as assignee and permits the retention of the deposit, Purchaser shall
give Sellers a credit at Closing for each such retained deposit with a utility
company serving a Property in which case Sellers shall assign their rights to
each such deposit to Purchaser at the Closing; or, at Sellers’ option, Sellers
shall be entitled to receive a refund of each such deposit from the utility
company, and Purchaser shall post its own deposits.

(iii)          For purposes of this Agreement, “Rentals” means, collectively,
all amounts paid or payable by Tenants under their respective Leases in
connection with their occupancy of the Property, including prepaid rents. 
“Rentals” shall not include the Security Deposits.  At the Closing with respect
to each Property, Rentals for such Property shall be allocated in accordance
with the following provisions of this Section 11.E(iii):

14


--------------------------------------------------------------------------------


 

(a)           As to each Property, at the Closing, the Seller of such Property
shall retain the amount of any Rentals which have been prepaid for any period
after the month in which the Proration Date with respect to such Property occurs
and Purchaser shall receive a credit toward the Allocated Purchase Price for
such Property for such prepaid Rentals.

(b)           If the Proration Date occurs on a date that is after the tenth
(10th) day of any calendar month, the Seller of such Property shall provide
Purchaser and Escrow Agent with a list of those Rentals that have actually been
collected with respect to such Property as of the Proration Date, and Escrow
Holder shall make appropriate debits and credits to the accounts of Purchaser
and Seller to reflect such prorations.

(c)           If the Proration Date occurs on a date that is on or between the
first (1st) and tenth (10th) day of any calendar month, Rentals for such
Property for such calendar month shall be deemed received based on the average
historical collection rate for such Property during the first ten (10) days of
each of the three (3) calendar months immediately preceding the calendar month
in which the Proration Date with respect to such Property shall occur.  For
purposes of proration of Rentals at Closing, (I) the Seller of such Property
shall provide Purchaser and Escrow Agent with the amount of those Rentals that
have been deemed received by such Seller as of the Proration Date pursuant to
the first sentence of this Section, (II) the Seller of such Property shall
provide Purchaser and Escrow Agent with a list of the Rentals actually received
by such Seller for such month, and (III) Escrow Holder shall make appropriate
debits and credits to the accounts of Purchaser and such Seller to reflect such
prorations.  By way of example only, assume that as of the Proration Date,
Seller has actually received $20,000 in Rentals for the month in which the
Proration Date occurs and that scheduled monthly Rentals for the Property are in
the aggregate $50,000.  If the Proration Date occurs on the fifth (5th) day of a
30-day calendar month and historically, 85% of the Rentals are collected by the
tenth (10th) day of a month, then for purposes of prorating Rentals, Escrow
Agent shall (x) assume that $42,500 of the Rentals will be collected during the
first ten (10) days of the calendar month in which the Closing shall occur, (y)
then allocate five/thirtieths (5/30) of the amount of the Rentals deemed
collected (i.e. $7,083.33) to Seller and the remainder to Purchaser, and (z)
credit Purchaser at Closing with an amount equal to the difference in Rentals
actually collected by Seller and the amount allocated to Seller at Closing
pursuant to clause (y) above (i.e. $12,916.67).

(d)           If the Proration Date shall occur on a date that is (i) after the
tenth (10th) day of any calendar month, those Rentals which have not been
collected as of the Proration Date shall be deemed “Delinquent Rentals” and (ii)
on a date that is on or between the first (1st) and tenth (10th) day of any
calendar month, those Rentals not deemed collected pursuant Section 11.E(iii)(c)
above, shall be deemed “Delinquent Rentals.”  At the Closing with respect to
each Property, the unpaid Delinquent Rentals for such Property shall be treated
as though received by Purchaser and prorated as follows: (x) Delinquent Rentals
that are unpaid for no more than 30 days shall be allocated 75% to the Seller of
such Property and 25% to Purchaser; (y) Delinquent Rentals that are unpaid in
excess of 30 days but no more than 60 days shall be allocated to 50% to the
Seller of such Property and 50% to Purchaser; and (z) Delinquent Rentals that
are unpaid for more than 60 days shall be allocated 100% to Purchaser.  If a
Tenant has any Rentals that are delinquent, all Rentals for that tenant
(regardless of whether delinquent or not) shall be included in the longest
delinquency category for which that tenant is delinquent as of the Proration
Date.  As an example, if a Tenant has Rentals that are 61-days delinquent, all
of the Rentals of that Tenant shall be entirely in the over 60-day category. 
Upon the Closing, Escrow Agent shall credit to the account of the Seller of each
Property the aggregate amount of the Delinquent Rentals allocated to such Seller
for such Property pursuant to clauses (x) and (y) above.  After Closing,
Purchaser shall be entitled to retain all Delinquent Rentals actually received
as to such Property and Sellers shall have no interest therein, as Sellers shall
have received at Closing a credit for and payment of its agreed-upon share of
such Delinquent Rentals.  Accordingly, there shall be no post-Closing
reconciliation or adjustment with respect to Delinquent Rentals, other than as
may be necessary to determine the actual amounts of Delinquent Rentals as of the
Proration Date.

15


--------------------------------------------------------------------------------


 

(iv)          As to each Property, at the Closing, the Seller of such Property
shall retain the amount of any Security Deposits and Purchaser shall receive a
credit toward the Allocated Purchase Price for such Security Deposits.

(v)           Other customary adjustments, if any, made in connection with the
sale of similar type of storage properties shall be prorated between Purchaser
and Seller at the Closing.

(vi)          Subject to the terms and conditions hereof, within sixty (60) days
after the Closing, Purchaser and Sellers shall review the prorations in
accordance with the provisions of Exhibit “H” attached hereto and by this
reference made a part hereof.

F.             Closing Costs.  Sellers shall pay all filing and recording fees
relating to documents required to clear title to the Properties, specifically
including the payment and release of the liens of the Prepaid Loans.  Purchaser
shall pay any taxes (including, but not limited to, transfer taxes, transfer
fees, documentary and intangible taxes) relating to the transfer of title to the
Properties and sales tax and surtax to state or local entities with reference to
the sale of the Properties, and the cost of the Title Policies.  Purchaser shall
pay the closing fees charged by the Escrow Agent and Title Company.  Purchaser
shall pay any intangible taxes, fees or other costs charged by the lenders on
the assumption of the Third Party Loans which Purchaser assumes per Section 4
above.  Any closing and/or escrow fees or costs not specifically enumerated
above shall be paid by Purchaser.  Purchaser and Seller shall each pay their own
attorneys’ fees in connection with the preparation and negotiation of this
Agreement.

G.            Transfer of Possession and Risk of Loss.  Operational control of
the Properties shall be transferred to Purchaser at the start of business on the
Closing Date, subject to the supervision of the Sellers.  Legal possession and
all risks of loss with respect to the Properties shall be borne by Sellers until
the delivery of the applicable Deed at Closing.

H.            Third Party Loan Outside Closing Date.  Notwithstanding anything
to the contrary contained in this Agreement, if (1) the Income Tax Condition
(hereinafter defined) has been satisfied, (2) Purchaser made an election
pursuant to Section 4.C(ii) above with respect to one or more of the Third Party
Loan Properties, and (3) the Closing with respect to each such Property has not
occurred by April 15, 2007, the following provisions of this Section 11.H shall
apply:

(i)            Provided that none of the Sellers is in default in the
performance of the obligations of any Seller under this Agreement and provided
that no event has occurred which, with the giving of notice or lapse of time, or
both, would constitute such a default by any of the Sellers, Seller shall have
the right to thereafter terminate this Agreement with respect to any of the
Properties for which a Closing has not occurred by written notice to Purchaser.

(ii)           Provided that Purchaser is not in default in the performance of
Purchaser’s obligations under this Agreement and provided that no event has
occurred which, with the giving of notice or lapse of time, or both, would
constitute such a default Purchaser shall have the right to thereafter terminate
this Agreement with respect to any of the Properties for which a Closing has not
occurred by written notice to Sellers.

(iii)          Upon a termination of this Agreement pursuant to either Section
11.H(i) or Section 11.H(ii) above, Escrow Agent shall return the applicable
portion of the Earnest Money Deposit to Purchaser and the parties shall have no
further liability to one another hereunder with respect to the Properties for
which a Closing has not occurred except to the extent expressly stated otherwise
herein.

16


--------------------------------------------------------------------------------


 

I.              Income Tax Condition.  Pursuant Section 16.E below, Sellers’
obligations under this Agreement are conditioned upon Sellers receiving a
favorable determination regarding certain income tax matters affecting Sellers
and Sellers’ principals in the manner specified in Section 16.E below (referred
to herein as the “Income Tax Condition”).  Sellers agree to use commercially
reasonable efforts to cause the Income Tax Condition to be satisfied as quickly
as is reasonably possible.  If the Income Tax Condition has not been satisfied
by the date which is ten (10) business days prior to the Initial Scheduled
Closing Date, the Closing shall be extended until the date which is no later
than the date which is thirty (30) days after the date on which the Income Tax
Condition is satisfied; provided, however, that if the Income Tax Condition has
not been satisfied by April 30, 2007, the following provisions of this Section
11.I shall apply:

(i)            Provided that none of the Sellers is in default in the
performance of the obligations of any Seller under this Agreement and provided
that no event has occurred which, with the giving of notice or lapse of time, or
both, would constitute such a default by any of the Sellers, Sellers shall have
the right to terminate this Agreement at any time after (but not prior to) the
date which is six months from the Initial Scheduled Closing Date by written
notice to Purchaser.

(ii)           Provided that Purchaser is not in default in the performance of
Purchaser’s obligations under this Agreement and provided that no event has
occurred which, with the giving of notice or lapse of time, or both, would
constitute such a default Purchaser shall have the right to terminate this
Agreement at any time after (but not prior to) April 30, 2007, by written notice
to Sellers.

(iii)          Upon a termination of this Agreement pursuant to either Section
11.I(i) or Section 11.I(ii) above, Escrow Agent shall return the entire Earnest
Money Deposit to Purchaser and the parties shall have no further liability to
one another hereunder except to the extent expressly stated otherwise herein.

12.          Covenants of Sellers.  Sellers agree and covenant as follows:

A.            Conduct of Business.  Up to the earlier of the Closing with
respect to the Properties of such Seller or the earlier termination of this
Agreement, each Seller shall (i) operate the business conducted at each of such
Seller’s Properties in the manner in which such Seller has operated and
maintained such Properties during the twelve (12) month period prior to the
Effective Date, (ii) use commercially reasonable efforts to preserve intact each
of such Seller’s Properties and the good will and advantageous relationships of
such Seller with customers, suppliers, independent contractors, employees and
other persons or entities material to the operation of the businesses conducted
on such Properties, (iii) perform such Sellers’ material obligations under all
Leases, Ground Leases, and other agreements affecting any of such Seller’s
Properties, and (iv) not knowingly take any action or omit to take any action
which would cause any of the representations or warranties of any Seller
contained herein to become inaccurate or any of the covenants of any Seller to
be breached.  No Seller will engage in any practice, take any action, or enter
into any transaction outside of the ordinary and usual course of business. 
Notwithstanding anything to the contrary in this Section, no Seller shall,
without Purchaser’s written consent (which consent shall not be unreasonably
withheld, conditioned or delayed prior to the expiration of the Due Diligence
Period and which consent may be withheld in Purchaser’s sole and absolute
discretion after the delivery of the Approval Notice), enter into any lease
agreements with tenants or modify or extend existing Leases other than Leases
for storage space in the ordinary course of business and in no event: (1) for a
term greater than one (1) year; (2) at rental rates less than the rate in effect
for like units; or (3) which allow rent concessions unless such rent concessions
are made in such Seller’s ordinary and usual course of business and are
consistent with the terms disclosed to Purchaser.  Sellers hereby disclose to
Purchaser that Sellers are currently offering rental concessions which are more
particularly described on Exhibit “I” attached hereto and by this reference made
a part hereof.

17


--------------------------------------------------------------------------------


 

B.            Existing Notes, Mortgages, and Ground Leases.  Until the earlier
of the Closing with respect to such Properties or termination of this Agreement,
no Seller shall modify, alter or amend any existing note or mortgage encumbering
any of such Seller’s Properties or further encumber any of such Seller’s
Properties without the prior written consent of Purchaser, or allow any existing
note or mortgage encumbering any of such Seller’s Properties to be in default in
any material respect.  Until the earlier of the Closing with respect to such
Ground Lease or termination of this Agreement, Sellers will not modify, alter or
amend any of the Ground Leases, or allow any of the Ground Leases to be in
default in any material respect.

C.            Further Contracts.  Up to the earlier of the Closing with respect
to such Property or the termination of this Agreement, no Seller shall, without
Purchaser’s prior written approval (which approval may be withheld in
Purchaser’s sole and absolute discretion) and except as provided in Section 12.A
above with respect to Leases for storage space, enter into any further Contracts
or leases relating to such Seller’s Properties, which cannot be terminated upon
thirty (30) days notice without cost to Purchaser.  Any Contracts which are
approved by Purchaser pursuant to the provisions of this Section 12.C shall be
deemed a Designated Contract hereunder and Purchaser shall assume at Closing the
obligations of Seller arising thereunder to the extent that such obligations
arise from and after the Closing Date.

D.            Warranties and Guaranties.  No Seller shall, before or after the
Closing Date with respect to such Seller’s Properties or earlier termination of
this Agreement, release or materially and adversely modify any warranties or
guarantees, if any, of manufacturers, suppliers and installers related to such
Seller’s Properties or any part thereof, except with the prior written consent
of Purchaser, which consent may be withheld in Purchaser’s sole and absolute
discretion after the delivery of the Approval Notice.

E.             Change in Facts or Circumstances.  If, prior to the Closing has
occurred with respect to all of the Properties, any Seller becomes actually
aware of any fact or circumstance which would make either any representation or
warranty contained in this Agreement or any of the documents or other materials
provided to Purchaser pursuant to this Agreement inaccurate, such Seller shall
promptly notify Purchaser in writing of such fact or circumstance; provided,
however, that in no event shall any Seller have any liability, obligation or
responsibility with respect to any representation or warranty which was true and
accurate when made by such Seller upon the execution and delivery of this
Agreement, but which subsequently becomes untrue or inaccurate merely by the
passage of time or by an action which such Seller is authorized or permitted to
take under this Agreement (e.g. any new Leases, Contracts) or for any reason
which is not a breach or default by such Seller of the covenants made by such
Seller in this Section 12.

F.             Telephone Listing.  After delivery of the Approval Notice but
prior to Closing, Sellers will provide Purchaser with the addresses and
telephone numbers of each telephone company business office that serves a
Property and will execute and deliver to Purchaser all documents required by the
telephone company, including supersedure papers, to transfer the telephone
number, telephone listing, and yellow page advertisements of Sellers to
Purchaser.

G.            Termination of Employees, Management and Service Contracts, and
Rights to Occupy Apartment.  Purchaser shall have no obligation to hire the
employees of any of the Sellers (if any) and no duty or other obligation with
respect to the termination of any such employees.  Except to the extent directed
otherwise by Purchaser in writing prior to the expiration of the Due Diligence
Period, Sellers shall terminate the rights of any person to occupy any
residential apartment on any of the Properties effective as of the Closing and
without cost or liability to Purchaser.  None of the Sellers nor any of their
respective managing agents will, between the date hereof and the date of
Closing, enter into any new employment contracts or agreements or hire any new
employees except in the ordinary course of such Seller’s business.  Purchaser
shall not have any liability under any pension or profit sharing plan that any
Seller or its managing agent may have established with respect to the Property
or its employees.

18


--------------------------------------------------------------------------------


 

H.            Completion of Construction at Colma Property.  The parties
acknowledge that the Seller of the Colma Property is currently in the process of
constructing certain on-site and off-site improvements to the Colma Property
which improvements are more particularly described on Exhibit “J” attached
hereto and by this reference made a part hereof.  To the extent that such
improvements are not completed prior to the Closing with respect to the Colma
Property, the Seller of the Colma Property shall, in good faith, use reasonably
diligent efforts to cause such construction to be completed as soon as possible
after the Closing Date for the Colma Property at such Seller’s expense, on a
lien free basis and in accordance with applicable governmental requirements. 
The Seller of the Colma Property shall indemnify, defend and hold Purchaser
harmless of and from any and all liens or expenses arising from such Seller’s
construction of such improvements.  The obligations of such Seller pursuant to
the provisions of this Section 12.H shall survive the Closing with respect to
the Colma Property.

13.          Damage to Properties.  If before the Closing with respect to all of
the Properties any of the Properties with respect to which a Closing has not yet
occurred is materially or adversely affected in any way as a result of any fire,
flood, earthquake, similar acts of nature or other acts of destruction which
involves damage requiring repair and restoration costs of less than or equal to
Two Million Dollars ($2,000,000), Sellers and Purchaser shall be obligated to
proceed with the Closing with respect to such Property and each of the other
Properties.  In that event, the Allocated Purchase Price for such Property shall
be reduced by the cost of repairing and restoring each such Property.  If such
material or adverse change involves damage requiring repair and restoration
costs in excess of Two Million Dollars ($2,000,000) for any one Property, or in
excess of Ten Million Dollars ($10,000,000) in the aggregate for all Properties,
Purchaser shall have the option to (a) proceed with the Closing with respect to
all of the Properties, taking each such Property in its un-restored condition
together with any insurance proceeds or the right to receive such insurance
proceeds, and the rights to any other claims arising as a result of such
material or adverse , in which event, the Allocated Purchase Price for each such
Property shall be reduced by the difference between (1) the cost of repairing
and restoring each such Property and (2) the total amount of insurance proceeds
payable with respect to such material adverse change, or (b) terminate this
Agreement with respect to each of the Properties for which a Closing has not
occurred.  Upon a termination of this Agreement pursuant to this Section 13,
Escrow Agent shall return the applicable portion of the Earnest Money Deposit to
Purchaser and the parties shall have no further liability to one another
hereunder with respect to the Properties for which a Closing has not occurred
except to the extent expressly stated otherwise herein.

14.          Eminent Domain.  If before Closing with respect to all of the
Properties, proceedings are commenced or threatened for the taking by exercise
of the power of eminent domain of all or a material part of any of the
Properties which, as reasonably determined by Purchaser, would render such
Property unacceptable to Purchaser as a self-storage facility, Purchaser shall
have the right, by giving written notice to Sellers within five (5) days after
Sellers give written notice to Purchaser of the commencement of such proceedings
to terminate this Agreement with respect to any of the Properties for which a
Closing has not occurred.  If before the Closing with respect to all of the
Properties, proceedings are commenced or threatened for the taking by exercise
of the power of eminent domain of less than such a material part of any of the
Properties, or if Purchaser has the right to terminate this Agreement pursuant
to the preceding sentence but Purchaser does not exercise such right, then this
Agreement shall remain in full force and effect and, on the Closing with respect
to such Properties, the condemnation award (or, if not therefore received, the
right to receive such portion of the award) payable on account of each such
taking shall be transferred by Seller to Purchaser as part of the Intangible
Property and Purchaser and Seller shall proceed to Closing in accordance with
the terms of this Agreement without a reduction in the Purchase Price.  Sellers
shall give notice to Purchaser within ten (10) days after Sellers receive notice
of the commencement of any proceedings for the taking by exercise of the power
of eminent domain of all or any part of any of the Properties.  Upon a
termination of this Agreement pursuant to this Section 13, Escrow Agent shall
return the applicable portion of the Earnest Money Deposit to Purchaser and the
parties shall have no further liability to one another

19


--------------------------------------------------------------------------------


 

hereunder with respect to the Properties for which a Closing has not occurred
except to the extent expressly stated otherwise herein.

15.          Conditions to Purchaser’s Obligations.  Purchaser’s obligation to
purchase the Properties or otherwise perform any obligations provided for in
this Agreement is conditioned upon the occurrence of the following conditions on
or before the Closing Date:

A.            The representations, warranties and covenants of Sellers contained
in this Agreement shall be materially true and correct as of the Closing Date.

B.            Each of the Sellers shall have performed and complied with all
material covenants and agreements contained herein which are to be performed and
materially complied with by such Seller at or prior to the Closing Date.

C.            The Title Company shall be irrevocably committed to issuing the
Title Policies upon Closing insuring ownership of the Properties in the name of
Purchaser or its nominee or assignee in the amount of the Allocated Purchase
Price, subject only to the Permitted Exceptions; provided, however, that this
condition shall be deemed to be satisfied with respect to any Property if prior
to the expiration of the Due Diligence Period Purchaser has not provided the
Title Company with a Survey for such Property (in a form which is acceptable to
the Title Company) and the Title Company is never the less willing to issue a
standard coverage policy of title insurance with respect to such Property
(subject only to the Permitted Exceptions for such Property).

D.            None of the Properties shall have been materially affected by any
legislative or regulatory change occurring after the expiration of the Due
Diligence Period that would prohibit Purchaser from using each of the Properties
as a self-storage facility in a manner which is consistent with Sellers’
historical use of that Property.

E.             Except as disclosed in writing by Sellers to Purchaser and
approved by Purchaser prior to the end of the Due Diligence Period, there shall
be no pending actions, suits or proceedings of any kind or nature whatsoever,
legal or equitable, affecting any of the Properties in any material way, or
relating to or arising out of the ownership or operation of any of the
Properties, and continuing after the date of this Agreement in any court or
before or by a federal, state, county, municipal department, commission, board,
bureau, or agency or other governmental instrumentality.

F.             Except as provided otherwise in Section 4.C above, each Third
Party Lender and each servicer of a Third Party Loan (if any) shall have
approved the transaction which is the subject of this Agreement and the Lender
Conditions are acceptable to Purchaser in accordance with the terms and
conditions hereof.

G.            The lessor of each Ground Lease shall have received any required
notice of assignment to the Purchaser, and consented to such assignment (when
required by the Ground Lease).  The lessor of each Ground Lease shall have also
executed an estoppel certificate which acknowledges, to the best of the ground
lessor’s knowledge, that rents are current, that there are no material defaults
by lessee beyond all applicable cure and notice provisions, and confirming the
completeness of Purchaser’s copy of the Ground Lease.

H.            No material default by any lessee under a Ground Lease shall have
occurred and be then continuing and no event shall have occurred and be then
continuing which, with the giving of notice or lapse of time, or both, shall
constitute such a default.

 

20


--------------------------------------------------------------------------------


 

I.              No material default shall have occurred and be then continuing
under any of the Third Party Loan Documents and no event shall have occurred and
be then continuing which, with the giving of notice or lapse of time, or both,
shall constitute such a default.

J.             In the event any of the foregoing conditions or other conditions
to this Agreement are not fulfilled, and are not waived by Purchaser on or
before the Closing with respect to a Property, Purchaser may terminate this
Agreement with respect to all, but not less than all, of the Properties for
which a Closing has not yet occurred.  Upon a termination of this Agreement
pursuant to this Section 15.J, Escrow Agent shall return the applicable portion
of the Earnest Money Deposit to Purchaser and the parties shall have no further
liability to one another hereunder with respect to the Properties for which a
Closing has not occurred except to the extent expressly stated otherwise herein.

K.            Neither Purchaser nor Seller shall willfully or in bad faith act
or fail to act for the purpose of permitting any of Purchaser’s Conditions in
this Section 15 to fail.

L.             Purchaser shall have the right to waive, in its sole and absolute
discretion, any of the conditions precedent set forth in this Section 15, and
the election by Purchaser to proceed with the Closing as to a particular
Property with the actual knowledge that a condition precedent has not been
satisfied, shall be deemed Purchaser’s waiver of such condition precedent for
such Property to the extent any such Purchaser condition precedent has not been
previously satisfied or waived.

16.          Conditions to Sellers’ Obligations.  Sellers’ obligation to sell
the Properties or otherwise perform any obligations provided for in this
Agreement is conditioned upon the occurrence of the following conditions on or
before the Closing Date:

A.            The representations, warranties and covenants of Purchaser
contained in this Agreement shall be materially true and correct as of the
Closing Date.

B.            Purchaser shall have performed and complied with all material
covenants and agreements contained herein which are to be performed and
materially complied with by Purchaser at or prior to the Closing Date.

C.            As to each Third Party Loan , the Third Party Lender shall have
agreed to release the applicable Seller and each Seller Guarantor from future
liability with respect to such Third Party Loan; provided, however, that Sellers
shall be deemed to have waived the condition specified in this Section 16.C with
respect to such Third Party Loan if:

(i)            Purchaser has made an election pursuant to Section 4.C(i) above
with respect to such Third Party Loan; and

(ii)           At the Closing with respect to the Third Party Loan Property
which secures such Third Party Loan, Purchaser agrees to indemnify, defend, and
hold the Seller of such Third Party Loan Property and the Seller Guarantor
harmless of and from any and all claims arising from or relating to such Third
Party Loan from and after such Closing.  Such indemnification shall be in a form
which is reasonably acceptable to such Seller and such Seller’s counsel.

D.            The lessor of each Ground Lease shall have consented to the
assignment of the Ground Lease to Purchaser when required by the Ground Lease.

E.             Sellers shall have determined in good faith that the US tax
effects of the Hastings Bass ruling by the Jersey Court (with respect to the
invalidity of a prior sale by RAS I to Butterfield

21


--------------------------------------------------------------------------------


 

Investments Ltd. in 1996) have been accepted by the IRS; provided, however, that
notwithstanding anything contained herein to the contrary, the Seller shall not
be obligated to consummate this sale prior to the date on which James Knuppe is
satisfied, in his sole and absolute discretion, that his positions regarding the
US tax effects of the Hastings Bass ruling by the Jersey Court (with respect to
the invalidity of a prior sale by RAS I to Butterfield Investments Ltd. in 1996)
have been accepted by the applicable IRS officials with whom James Knuppe’s tax
attorneys are dealing, so that there is no material question remaining as to
James Knuppe’s right to report any such sale at his individual level (rather
than as a sales transaction by Butterfield Investments Ltd, and the US income
tax costs of the IRS agreeing to the acceptance of said position are at levels
that James Knuppe deems reasonable, in his sole and absolute discretion, in
light of the overall benefits of the IRS accepting said Hastings Bass ruling as
constituting a retroactive voiding of the original 1996 sale by RAS I to
Butterfield Investments Ltd.; provided further, however, that the terms of this
Section 16.E shall be deemed met if James Knuppe, in fact, determines to
disclose his identity to the IRS via his tax attorneys and pursues the
previously agreed terms of a closing agreement on said issues.  Promptly after
such determination is made, Sellers agree to give Purchaser written notice of
such determination.

F.             In the event any of the foregoing conditions or other conditions
to this Agreement are not fulfilled, and are not waived by Sellers on or before
the Closing with respect to a Property, Sellers may terminate this Agreement
with respect to all of the Properties for which a Closing has not occurred. 
Upon a termination of this Agreement pursuant to this Section 16.F, Escrow Agent
shall return the applicable portion of the Earnest Money Deposit to Purchaser
and the parties shall have no further liability to one another hereunder with
respect to the Properties for which a Closing has not occurred except to the
extent expressly stated otherwise herein.

G.            Neither Purchaser nor Seller shall willfully or in bad faith act
or fail to act for the purpose of permitting any of Purchaser’s Conditions in
this Section 16 to fail.

H.            Seller shall have the right to waive, in its sole and absolute
discretion, any of the conditions precedent set forth in this Section 16, and
the election by Seller to proceed with the Closing as to a particular Property
with the actual knowledge that a condition precedent has not been satisfied,
shall be deemed Seller’s waiver of such condition precedent for such Property to
the extent any such Seller condition precedent has not been previously satisfied
or waived.

17.          Sellers’ Representations and Warranties.

A.            For purposes of this Section 17, as to each Property, “Seller”
shall mean and refer only to the entity that owns such Property.  The
representations and warranties set forth herein shall be separate for each
Seller and shall be made solely as to itself and the Property it owns.  There
shall be no joint liability to Purchaser among or between the several Seller
entities. Purchaser understands and agrees that Purchaser shall look solely to
the separate and specific Seller entity and the separate and specific Property
it owns with respect to each representation and warranty set forth in this
Agreement.  Subject to the foregoing, as to each Property, respectively, Seller
represents and warrants to Purchaser that the following matters are true and
correct as of the Effective Date and, subject to this Section, will also be true
and correct as of the Closing.

(i)            Seller is a limited partnership duly formed, validly existing and
in good standing in the state of its organization and, on or before the Closing,
Seller will be qualified to do business in each state in which Seller operates a
self storage business.

(ii)           Seller has the full power and authority necessary to enter into,
deliver and perform this Agreement, the other agreements contemplated hereby and
any other documents or instruments to be executed and delivered by Seller at
Closing.  The execution and delivery of this Agreement by Seller

22


--------------------------------------------------------------------------------


 

and the consummation by Seller of the transactions contemplated by this
Agreement have been duly authorized by all necessary action on the part of
Seller and will not, with or without the giving of notice, lapse of time or
both, violate, conflict with, result in a breach of, or constitute a default
under or give to others any right of termination or cancellation of, (1) the
organizational documents, including the bylaws and charter, if any, of Seller,
(2) any agreement, document, instrument or other undertaking to which Seller is
a party or by which Seller, its interests or any of its assets or properties are
bound, or (3) to the Actual Knowledge of Seller , any applicable law, or any
judgment, writ, injunction, decree, statute, order, rule or regulation
applicable to Seller or by which its interests or any of its assets or
properties are bound, or (4) result in the creation of any lien upon any
Property owned by Seller.  This Agreement has been duly executed and delivered
by Seller and constitutes a valid and legally binding obligation of Seller,
enforceable against Seller in accordance with and subject to its respective
terms, subject to applicable bankruptcy, insolvency, moratorium or other similar
laws relating to creditors’ rights and general principles of equity.  The
signatures on this Agreement for and on behalf of Seller are genuine, and the
signatory for Seller has been duly authorized to execute the same on behalf of
such Seller.

(iii)          With the exception of the Berkeley II Property, the Castro Valley
Property, the Kapolei Property, and the San Pablo II Property (hereinafter
collectively the “Ground Lease Properties”), to the Actual Knowledge of Seller,
either Seller or Seller’s predecessor in interest owns fee simple title to each
Property for which Seller is designated as the “owner” on Exhibit “A”; provided,
however, that the provisions of this Section 17.A(iii) as applied to each
Property shall, at the Closing for such Property, be merged into the Deed for
such Property and shall not survive the Closing for such Property.  Seller’s
predecessor in interest, if any, is owned and controlled, directly or indirectly
through one or more intermediate entities, by the same individuals who own and
control Seller.

(iv)          To the Actual Knowledge of Seller, either Seller or Seller’s
predecessor in interest owns all of the interest of the lessee under each Ground
Lease for which Seller is designated as the “owner” on Exhibit “A”; provided,
however, that the provisions of this sentence as applied to each Property shall
not survive the Closing for such Property.  Seller’s predecessor in interest, if
any, is owned and controlled, directly or indirectly through one or more
intermediate entities, by the same individuals who own and control Seller. 
Seller has provided Purchaser with a true, correct and complete copy of each
Ground Lease and all amendments to each Ground Lease.  The copy of each Ground
Lease (including any amendments thereto) delivered to Purchaser by Sellers
constitutes the entire agreement between the lessor under such Ground Lease and
the Seller of the leasehold estate which is the subject of such Ground Lease
with respect to the property which is the subject of such Ground Lease.  Except
as set forth in the copy of each Ground Lease delivered by Sellers to Purchaser,
no such Ground Lease has been modified, changed, altered, assigned,
supplemented, or amended.  To the Actual Knowledge of Sellers, none of the
Ground Leases is in default beyond all applicable cure and notice periods and no
event has occurred which, with the giving of notice or lapse of time, or both,
would constitute such a default.  To the Actual Knowledge of Sellers, each
Ground Lease is in full force and effect according to its terms and is valid and
binding upon each lessor thereunder.

(v)           To the Actual Knowledge of Seller, Seller has not received any
written notice that Seller is in default under any of the Leases or under any of
the Contracts or that any event has occurred which, with the giving of notice or
lapse of time, or both, would constitute such a default.

(vi)          AAAAA Maui owns the Kapolei Loan and owns all of the right, title,
and interest thereunder free and clear of any and all liens, claims, interests
or encumbrances.  Sellers have provided Purchaser with a true, correct and
complete copy of all documents in its possession or control regarding the
Kapolei Loan.  Except as set forth in the copy of the documents delivered by
Sellers to Purchaser, the Kapolei Loan has not been modified, changed, altered,
assigned, supplemented, or amended.

23


--------------------------------------------------------------------------------


 

(vii)         To the Actual Knowledge of Seller, and except as disclosed to
Purchaser in writing, Seller has not received written notice of any municipal
violation which have not been corrected.

(viii)        To the Actual Knowledge of Seller, the Financial Reports will
fairly represent in all material respects the financial condition and operating
results of the Property for the periods indicated, subject to normal year end
adjustments.  To the Actual Knowledge of Seller, since the date of the last
financial statement included in the information provided to Purchaser pursuant
to this Agreement, there has been no material adverse change in the financial
condition or in the operations of any Property.

(ix)           No lease commission or similar fee is due or unpaid by Seller
with respect to any Lease, and there are no written or oral agreements that will
obligate Purchaser, as Seller’s assignee, to pay any such commission or fee
under any Lease or extension, expansion or renewal thereof.  Except as set forth
on the Rent Roll, the Leases and any guarantees thereof are in full force and
effect, and, to Seller’s Actual Knowledge, are subject to no defenses, setoffs
or counterclaims for the benefit of the Tenants.  Except as noted in the Rent
Roll, neither the landlord under the Leases nor, to Seller’s Actual Knowledge,
any Tenant is in default under its Lease beyond all applicable notice and cure
periods.  Except as disclosed on the Rent Roll, no rents or security deposits or
other payments have been collected in advance for more than one (1) month. 
Except as disclosed on the Rent Roll, each rental concession, rental abatement
or other benefit granted to Tenants under the Leases will have been fully
utilized prior to the Closing.

(x)            The right of any person to occupy the manager’s apartment on each
Property (if any) is a month to month tenancy that can be terminated on not more
than thirty (30) days notice to such person

(xi)           To the Actual Knowledge of Seller, Seller has not received any
written notice of (A) a pending or overtly threatened in writing condemnation or
eminent domain proceeding relating to the Property, or (B) pending or overtly
threatened in writing actions, suits, legal or other proceedings with reference
to the Property.

(xii)          To Seller’s Actual Knowledge, Seller has not received written
notice of any present default or breach under any mortgage or other encumbrance
encumbering the Property or any covenants, conditions, restrictions,
rights-of-way or easements which may affect the Property or any portion or
portions thereof.

(xiii)         Except as set forth on the Schedule 17.A(xiii) attached hereto
and incorporated herein, to the Actual Knowledge of Seller, Seller has not
received written notice of any existing, pending, or threatened investigation,
inquiry or proceeding by any governmental authority or any other entity or
person or to any remedial obligations under any Environmental Law, as defined
herein.

(xiv)        To the Actual Knowledge of Sellers all of Sellers’ insurance
policies are in full force and effect, all premiums for such policies were paid
when due and all future premiums for such policies (and any replacements
thereof) shall be paid by Sellers on or before the due date therefore.  Until
the Closing, Seller shall pay the premiums on, and shall not cancel or
voluntarily allow to expire, any of Seller’s insurance policies unless such
policy is replaced, without any lapse of coverage, by another policy or policies
providing coverage at least as extensive as the policy or policies being
replaced.  To the extent permitted under such policy, Seller agrees to assign on
a non-exclusive basis to Purchaser at Closing such of Seller’s current policies
as Purchaser may request in writing and will use commercially reasonable efforts
to cause Purchaser to be named as an additional insured under each of such
policies on or before the expiration of the Due Diligence Period.  At Closing,
Seller shall, provided that Purchaser has been named as an additional insured on
such policies, provide Purchaser with a Certificate of Insurance on Acord Form
25 or Form 27, as applicable, as evidence that Purchaser has been named as an
additional insured under each such policy and

24


--------------------------------------------------------------------------------


 

with evidence reasonably satisfactory to Purchaser that each such policy has
been assigned to Purchaser.  In the event of such an assignment, the premiums on
any of such policies that Purchaser elects to have assigned to it shall be
prorated between Seller and Purchaser as of the Proration Date.

(xv)         To the Actual Knowledge of Seller and except as disclosed in the
Documents, there are no labor disputes pending or overtly threatened in writing
concerning the operation or maintenance of any of the Properties.  Sellers are
not a party to any union or other collective bargaining agreement with employees
employed in connection with the ownership, operation or maintenance of any of
the Properties.

(xvi)        No act of bankruptcy, voluntary or involuntary has occurred with
respect to Seller or any of its affiliates.

(xvii)       Neither Seller, nor to Seller’s Actual Knowledge, any member,
partner or shareholder of Seller, nor, to Seller’s actual knowledge, any person
or entity with actual authority to direct the actions of any member, partner or
shareholder of Seller, nor, to Seller’s actual knowledge, any other person or
entity holding any legal or beneficial interest whatsoever in Seller, (a) are
named on any list of persons, entities and governments issued by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”)
pursuant to Executive Order 13224 — Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism
(“Executive Order 13224”), as in effect on the Effective Date, or any similar
list known to Seller or publicly issued by OFAC or any other department or
agency of the United States of America (collectively, the “OFAC Lists”), (b) are
included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship, or services of any kind
to, or otherwise knowingly associated with any of the persons, entities or
governments referred to or described in the OFAC Lists, or (c) has knowingly
conducted business with or knowingly engaged in any transaction with any of the
persons, entities or governments named on any of the OFAC Lists or any of the
persons, entities or governments  included in, owned by, controlled by, acting
for or on behalf of, providing assistance, support, sponsorship, or services of
any kind to, or, to Seller’s knowledge, otherwise associated with any of the
persons, entities or governments  referred to or described in the OFAC Lists.

B.            As used in this Section 17, the term “Actual Knowledge” (or words
of similar import) shall, when used with respect to any Seller, mean the
present, current, actual, conscious (and not constructive, imputed or implied)
knowledge of H. James Knuppe, Barbara Knuppe or Michael J. Knuppe, without
having made independent inquiry.  No such person shall have any personal
liability or obligation whatsoever with respect to any of the matters set forth
in this Agreement and any other documents, agreements or instruments related
thereto or any of the representations made by Seller being or becoming untrue,
inaccurate or incomplete in any respect and Purchaser shall look solely to the
assets of the Seller entity with respect to a breach of a representation and
warranty hereunder as to any Seller or Property.  Under no circumstances
whatsoever shall information possessed by or known to any person or entity
(including any of Sellers’ consultants, agents or advisors or their respective
employees or representatives, or another Seller), other than H. James Knuppe,
Barbara Knuppe, or Michael J. Knuppe, be imputed or attributed to any Seller.

C.            All representations, warranties and covenants of each Seller
contained in this Agreement shall survive the Closing and shall inure to the
benefit of Purchaser and its legal representatives, heirs, successors or assigns
for a period of six (6) months after the Closing of the applicable Property and
shall automatically expire unless Purchaser prior thereto has given such Seller
written notice of any alleged breach and Purchaser commences and serves an
action against Seller within ninety (90) days after Purchaser gives such notice
to Seller (and, in the event any such suit is timely commenced by Purchaser and
served against Seller, shall survive thereafter only insofar as the subject
matter of the alleged breach specified in such

25


--------------------------------------------------------------------------------


 

suit is concerned).  If notice is not timely given and suit is not timely
commenced and served by Purchaser, Seller’s representations and warranties shall
thereafter be void and no force or effect as to such Property.

D.            Notwithstanding anything to the contrary contained in this
Agreement, no Seller shall have any liability, obligation or responsibility of
any kind to Purchaser or any party claiming by, under or through Purchaser with
respect to any of the representations and warranties contained in Section 17
above if, prior to the Closing with respect to a Property, Purchaser obtains
knowledge from any source (including the Documents) that any of the foregoing
representations and warranties are untrue or incorrect with respect to such
Property, and Purchaser nevertheless Closes Purchaser’s acquisition of such
Property pursuant to this Agreement.  Purchaser further agrees to provide
Sellers with written notice (a “Representation Notice”) promptly upon
Purchaser’s learning that any representation or warranty of any Seller in this
Agreement is untrue or incorrect or has been breached by such Seller.  In the
event Purchaser gives one or more Representation Notices with respect to the
warranties and representations of a Seller and such Seller fails to correct each
inaccuracy or cure all such breaches of any representation or warranty, then
Purchaser’s sole remedy in respect to a change in facts or circumstances which
do not otherwise constitute a default of such Seller of such Property pursuant
to this Agreement, shall be to elect, in Purchaser’s sole discretion, to (a) if
such breach(es) relate(s) to one or more of the Properties, remove such
Properties from the Properties being conveyed pursuant to this Agreement and
receive a reduction in the Purchase Price in the amount of the Allocated
Purchase Price of such Property or Properties, in which event no party hereto
shall have any further obligation or liability to any other party hereto with
respect to such Property or Properties except for those provisions of this
Agreement which expressly survive the termination of this Agreement or (b) if
such breach(es) relate to a Property or to Properties having, in the aggregate,
an Allocated Purchase Price equal to or greater than $50,000,000.00, terminate
this Agreement, in which event the undisbursed portion of the Earnest Money
Deposit shall be returned to Purchaser within five (5) days of such termination
and, following the return of such Earnest Money Deposit, no party hereto shall
have any further obligation or liability to any other party hereto with respect
to any Properties for which a Closing has not occurred except with respect to
those provisions of this Agreement which expressly survive the termination of
this Agreement.

18.          Purchaser’s Representations and Warranties.  Purchaser makes the
following representations and warranties, each of which is material and is being
relied upon by Sellers:

A.            Purchaser is a limited liability company, duly formed, validly
existing and in good standing in the state of Delaware and, on or before the
Closing, Purchaser, or Purchaser’s affiliated company taking title at Closing,
will be qualified to do business in the state in which the Property is located.

B.            Purchaser has the full power and authority necessary to enter
into, deliver and perform this Agreement, the other agreements contemplated
hereby and any other documents or instruments to be executed and delivered by
Purchaser at Closing.  The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary action on the part of
Purchaser and will not, with or without the giving of notice, lapse of time or
both, violate, conflict with, result in a breach of, or constitute a default
under or give to others any right of termination or cancellation of, (1) the
organizational documents, including the bylaws and charter, if any, of
Purchaser, (2) any agreement, document, instrument or other undertaking to which
Purchaser is a party or by which Purchaser, its interests or any of its assets
or properties are bound, or (3) to Purchaser’s Actual Knowledge, any applicable
law, or any judgment, writ, injunction, decree, statute, order, rule or
regulation applicable to Purchaser or by which its interests or any of its
assets or properties are bound..  This Agreement has been duly executed and
delivered by Purchaser and constitutes a valid and legally binding obligation of
Purchaser, enforceable against Purchaser in accordance with and subject to its
respective terms, subject to applicable bankruptcy, insolvency, moratorium or
other similar laws relating to creditors’ rights and general principles of
equity.  The signatures on this Agreement for and on behalf of Purchaser are

26


--------------------------------------------------------------------------------


 

genuine, and the signatory for Purchaser has been duly authorized to execute the
same on behalf of such Seller.

C.            Neither Purchaser, nor any member or manager of Purchaser, nor, to
Purchaser’s Actual Knowledge, any person or entity with actual authority to
direct the actions of any member or manager of Purchaser without the vote,
consent, or approval of any other person, (i) are named on any list of persons,
entities and governments issued by OFAC pursuant to Executive Order 13224, as in
effect on the date hereof, or any OFAC Lists, (ii) are included in, owned by,
controlled by, knowingly acting for or on behalf of, knowingly providing
assistance, support, sponsorship, or services of any kind to, or otherwise
knowingly associated with any of the persons, entities or governments referred
to or described in the OFAC Lists, or (iii) has knowingly conducted business
with or knowingly engaged in any transaction with any of the persons, entities
or governments named on any of the OFAC Lists or any of the persons, entities or
governments  included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or, to
Purchaser’s knowledge, otherwise associated with any of the persons, entities or
governments  referred to or described in the OFAC Lists.

D.            Each and every one of the foregoing representations and warranties
is true and correct as of the Effective Date and will be true and correct as of
the Closing Date.

E.             As used in this Agreement, the term “Actual Knowledge” (or words
of similar import) shall, when used with respect to Purchaser, mean the present,
current, actual, conscious (and not constructive, imputed or implied) knowledge
of Kenneth M. Woolley, Kent W. Christensen, Charles L. Allen, or David L.
Rasmussen, without having made independent inquiry.  No such person shall have
any personal liability or obligation whatsoever with respect to any of the
matters set forth in this Agreement and any other documents, agreements or
instruments related thereto or any of the representations made by Purchaser
being or becoming untrue, inaccurate or incomplete in any respect and Sellers
shall look solely to the assets of the Purchaser with respect to a breach of a
representation and warranty hereunder as to Purchaser.  Under no circumstances
whatsoever shall information possessed by or known to any person or entity
(including any of Purchaser’s consultants, agents or advisors or their
respective employees or representatives), other than Kenneth M. Woolley, Kent W.
Christensen, Charles L. Allen, or David L. Rasmussen, be imputed or attributed
to Purchaser.

F.             All representations, warranties and covenants of Purchaser
contained in this Agreement shall survive the Closing and shall inure to the
benefit of Sellers and their respective legal representatives, heirs, successors
or assigns for a period of six (6) months after the last Closing of Purchaser’s
acquisition of a Property under this Agreement and shall automatically expire
unless Sellers prior thereto have given such Purchaser written notice of any
alleged breach and Purchaser commence and serve an action against Purchaser
within ninety (90) days after Sellers give such notice to Purchaser (and, in the
event any such suit is timely commenced by Sellers and served against Purchaser,
shall survive thereafter only insofar as the subject matter of the alleged
breach specified in such suit is concerned).  If notice is not timely given and
suit is not timely commenced and served by Sellers, Purchaser’s representations
and warranties shall thereafter be void and no force or effect as to such
Property.

19.          Indemnification.

A.            Subject to the limitations contained in Sections 17, 20 and 23,
each Seller agrees to indemnify, defend and hold harmless Purchaser and its
nominees, successors, assigns, officers, directors, members, managers, partners,
agents, and employees from and against any and all liabilities, claims, causes
of action, penalties, costs and expenses, of any kind or nature whatsoever, to
the extent arising out of, resulting from, relating to, or incident to a breach
of the express representations and warranties of such Seller.

27


--------------------------------------------------------------------------------


 

B.            Each Seller agrees to indemnify, defend and hold Purchaser
harmless from and against any and all claims, costs, penalties, damages, losses,
liabilities and expenses, including attorneys’ fees, related to or arising from
any claim related to the transactions contemplated herein by any person holding
a direct or indirect interest in Seller, including but not limited to any claim
for the breach of any fiduciary duty or the terms, conditions, representations
and warranties of this Agreement generally.

C.            Subject to the provisions of Section 17 above, Purchaser agrees to
indemnify, defend and hold harmless Sellers and Sellers’ respective nominees,
successors, assigns, officers, directors, members, managers, partners, agents,
and employees from and against any and all liabilities, claims, causes of
action, penalties, costs and expenses, of any kind or nature whatsoever, arising
out of, resulting from, relating to, or incident to (i) Purchaser’s ownership or
use of the Properties after the Closing Date, (ii) the Designated Contracts,
(iii) the Leases, or (iv) the Ground Leases.

D.            The provisions of this Section 19 shall survive the Closing.

20.          Purchase “As-Is”.

A.            NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY A
SELLER IN SECTION 17 ABOVE OR OTHERWISE EXPRESSLY MADE BY A SELLER IN THIS
AGREEMENT OR BY A SELLER IN THE DOCUMENTS OR INSTRUMENTS DELIVERED BY SUCH
SELLER AT THE CLOSING, IF ANY, IT IS UNDERSTOOD AND AGREED THAT NEITHER SUCH
SELLER NOR ANY OF ITS AGENTS, EMPLOYEES OR CONTRACTORS HAS MADE, AND IS NOT NOW
MAKING, AND PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON (DIRECTLY OR
INDIRECTLY), ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS
OR IMPLIED, ORAL OR WRITTEN WITH RESPECT TO THE PROPERTIES, INCLUDING WARRANTIES
OR REPRESENTATIONS AS TO (I) MATTERS OF TITLE, (II) ENVIRONMENTAL MATTERS
RELATING TO ANY OF THE PROPERTIES OR ANY PORTION THEREOF, (III) GEOLOGICAL
CONDITIONS, (IV) FLOODING OR DRAINAGE, (V) SOIL CONDITIONS, (VI) THE
AVAILABILITY OF ANY UTILITIES TO ANY OF THE PROPERTIES, (VII) USAGES OF
ADJOINING PROPERTY, (VIII) ACCESS TO ANY OF THE PROPERTIES OR ANY PORTION
THEREOF, (IX) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE,
LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTIONS, SUITABILITY, SEISMIC OR OTHER
STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF
THE IMPROVEMENTS OR ANY OTHER PORTION OF ANY OF THE PROPERTIES, (X) ANY INCOME,
EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR
PERTAINING TO ANY OF THE PROPERTIES OR ANY PART THEREOF, (XI) THE PRESENCE OF
HAZARDOUS SUBSTANCES (HEREINBELOW DEFINED) IN OR ON, UNDER OR IN THE VICINITY OF
ANY OF THE PROPERTIES, (XII) THE CONDITION OR USE OF ANY OF THE PROPERTIES OR
COMPLIANCE OF ANY OF THE PROPERTIES WITH ANY OR ALL PAST, PRESENT OR FUTURE
FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE
OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS, (XIII) THE EXISTENCE OR
NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (XIV) THE POTENTIAL FOR FURTHER
DEVELOPMENT OF ANY OF THE PROPERTIES, (XV) ZONING, OR THE EXISTENCE OF VESTED
LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING ANY OF THE PROPERTIES, (XVI)
THE MERCHANTABILITY OF ANY OF THE PROPERTIES OR FITNESS OF ANY OF THE PROPERTIES
FOR ANY PARTICULAR PURPOSE, (XVII) TAX CONSEQUENCES (INCLUDING THE AMOUNT, USE
OR PROVISIONS RELATING TO ANY TAX CREDITS), (XVIII) MARKETPLACE CONDITIONS SUCH
AS SELF STORAGE SATURATION, (XIX) OCCUPANCY LEVELS, OR (XX) CURRENT INCOME
STREAMS. PURCHASER FURTHER ACKNOWLEDGES THAT, EXCEPT FOR THOSE REPRESENTATIONS
AND WARRANTIES

28


--------------------------------------------------------------------------------


 

EXPRESSLY MADE BY A SELLER IN SECTION 17 ABOVE OR OTHERWISE EXPRESSLY MADE BY A
SELLER IN THIS AGREEMENT OR BY A SELLER IN THE DOCUMENTS OR INSTRUMENTS
DELIVERED BY SUCH SELLER AT THE CLOSING, ANY INFORMATION OF ANY TYPE WHICH
PURCHASER HAS RECEIVED OR MAY RECEIVE FROM SELLER OR ITS AGENTS, EMPLOYEES OR
CONTRACTORS, INCLUDING ANY ENVIRONMENTAL REPORTS AND SURVEYS, IS FURNISHED ON
THE EXPRESS CONDITION THAT PURCHASER SHALL NOT RELY THEREON, ALL SUCH
INFORMATION BEING FURNISHED WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER.

B.            PURCHASER REPRESENTS AND WARRANTS THAT PURCHASER IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT
PURCHASER HAS RELIED AND SHALL RELY SOLELY ON (I) PURCHASER’S OWN EXPERTISE AND
THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTIES, (II) PURCHASER’S
OWN KNOWLEDGE OF THE PROPERTIES BASED ON PURCHASER’S INVESTIGATIONS AND
INSPECTIONS OF THE PROPERTIES AND (III) THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY A SELLER IN SECTION 17 ABOVE OR OTHERWISE EXPRESSLY MADE BY A
SELLER IN THIS AGREEMENT OR BY A SELLER IN THE DOCUMENTS OR INSTRUMENTS
DELIVERED BY SUCH SELLER AT THE CLOSING.  EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY MADE BY A SELLER IN SECTION 17 ABOVE OR OTHERWISE EXPRESSLY
MADE BY A SELLER IN THIS AGREEMENT OR BY A SELLER IN THE DOCUMENTS OR
INSTRUMENTS DELIVERED BY SUCH SELLER AT THE CLOSING: (W) PURCHASER HAS CONDUCTED
SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTIES AS PURCHASER DEEMS
NECESSARY, INCLUDING THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND
SHALL RELY UPON THE SAME, (X) UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS, (Y)
PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EACH SELLER SHALL SELL AND
CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT SUCH SELLER’S PROPERTY “AS IS,
WHERE IS,” WITH ALL FAULTS AND DEFECTS (LATENT AND APPARENT), AND (Z). 
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE PROPERTY MADE BY SELLER, OR
ANY AGENT, EMPLOYEE OR CONTRACTOR OF SELLER.

C.            PURCHASER ACKNOWLEDGES AND AGREES SELLER WOULD NOT HAVE AGREED TO
SELL THE PROPERTY TO PURCHASER WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH HEREIN. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE NATURE
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, AS LIMITED BY THE WAIVERS AND
DISCLAIMERS CONTAINED IN THIS AGREEMENT.  PURCHASER HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT WITH PURCHASER’S COUNSEL AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF.

D.            THE TERMS AND CONDITIONS OF SECTIONS 20.A, 20.B, AND 20.C SHALL
EXPRESSLY SURVIVE THE CLOSING, NOT MERGE WITH THE PROVISIONS OF THE DEED OR ANY
OTHER CLOSING DOCUMENTS.

KMW

 

 

PURCHASER’S INITIALS

 

 

29


--------------------------------------------------------------------------------


 

E.             Except with respect to any representations, warranties and
indemnities expressly set forth in this Agreement and except with respect to any
representations, warranties, indemnities, covenants or agreements set forth in
any document or instrument delivered by a Seller at Closing, and except as
otherwise expressly provided in this Section, as to each Seller and the Property
owned by such Seller, subject only to Section 23.D, below and those obligations
of such Seller hereunder which this Agreement specifically provides shall
survive the Closing, Purchaser and anyone claiming by, through or under
Purchaser hereby waives its right to recover from and fully and irrevocably
releases each Seller and such Seller’s partners, members, employees, officers,
directors, parent, subsidiaries, successors and assigns (the “Released Parties”)
from any and all claims, responsibility and/or liability that Purchaser may now
have or hereafter acquire against any of the Released Parties for any costs,
loss, liability, damage, expenses, demand, action or cause of action arising
from or related to (a) the condition (including any construction defects,
errors, omissions or other conditions, latent or otherwise), valuation,
salability or utility of any of the Properties, or its suitability for any
purpose whatsoever, (b) any other claims under Environmental Laws, and (c) any
information furnished by the Released Parties under or in connection with this
Agreement.  This release includes claims of which Purchaser is presently unaware
or which Purchaser does not presently suspect to exist which, if known by
Purchaser, would materially affect Purchaser’s release of the Released Parties. 
Purchaser specifically waives the provision of any statute or principle of law,
which provides otherwise including, with respect to those Properties in
California, California Civil Code 1542 which provides in pertinent part:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Purchaser:

KMW

 

 

In this connection and to the extent permitted by law, Purchaser agrees,
represents and warrants that Purchaser realizes and acknowledges that factual
matters now unknown to Purchaser may have given or may hereafter give rise to
causes of action, claims, demands, debts, controversies, damages, costs, losses
and expenses which are presently unknown, unanticipated and unsuspected, and
Purchaser further agrees, represents and warrants that the waivers and releases
herein have been negotiated and agreed upon in light of that realization and
that Purchaser nevertheless hereby intends to release, discharge and acquit
Seller from any such unknown causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses.

F.             As used herein, (a) “Environmental Laws” means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
Section 9601 et seq.), as amended, or the Resource Conservation and Recovery Act
(42 U.S.C. Section 6902 et seq.), as amended, or any other federal, state or
local law, ordinance, rule or regulation relating to Hazardous Substances and
applicable to the Property (but specifically excluding any principles of common
law or common law theories); and (b) “Hazardous Substances” means any hazardous,
toxic or dangerous waste, substance or material, any pollutant or contaminant,
or any substance or organism which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous, or any
substance which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), radon gas, urea formaldehyde or asbestos.

G.            As to each Property, the foregoing provisions of this Section 20,
including the waivers and releases by Purchaser, shall survive the Closing and
the recordation of the Deed, and shall not be deemed merged into the Deed or
other documents and instruments delivered at Closing.

 

30


--------------------------------------------------------------------------------


 

21.          Rights of First Refusal.  Affiliates of Sellers own and operate two
additional self storage facilities commonly referred to as the “Moraga
Rent-A-Space” facility and the “Lahaina Rent-A-Space” facility (hereinafter
collectively the “ROR Facilities”).  Sellers agree that concurrently with the
Closing, Sellers’ shall cause the owners of the ROR Facilities to grant
Purchaser, for a period of two (2) years from the first Closing, a right of
first refusal to purchase each of the ROR Facilities by a Grant of Right of
First Refusal, which shall be in a form of Exhibit “K” and executed and recorded
at Closing.  The Grant of Right of First Refusal shall provide, among other
things, that if the owner of an ROR Facility (the “ROR Owner”) receives a bona
fide third party offer to purchase the ROR Facility (the “ROR Offer”) that the
ROR Owner is prepared to accept, then Purchaser shall have a period of time not
to exceed ten (10) business days in which to agree, in writing, to the terms and
conditions of the ROR Offer.  Purchaser’s failure to exercise its right of first
refusal within such ten (10) business day period shall constitute Purchaser’s
election not to acquire the applicable ROR Facility in accordance with the terms
of such ROR Offer and, thereafter, the right of first refusal shall terminate
with respect to such ROR Offer and the ROR Owner shall be entitled to sell the
ROR Offer in accordance with the provisions of such ROR Offer free and clear of
any such right of first refusal.  Purchaser agrees to promptly execute any and
all commercially reasonable instruments and/or documents to confirm the
expiration or earlier termination of the right of first refusal. 
Notwithstanding anything to the contrary contained herein, the parties agree
that the right of first refusal shall not apply to the transfer of any interest
in any ROR Facility by an affiliate of Sellers or the immediate family of H.
James Knuppe to any lineal descendant of H. James Knuppe; provided that the
right of first refusal shall survive such transfer.  The right of first refusal
granted to Purchaser shall be personal to Purchaser and shall not be assignable
(except to an Affiliate of Purchaser) without the express prior written consent
of Seller and the ROR Owners, which consent may be withheld in their sole and
absolute discretion.

22.          Grant of License to Use Name “Rent-A-Space”.  Concurrently with the
Closing, Sellers shall cause the holder of the rights to the names and/or marks
“AAAAA” and “Rent-A-Space”, and combinations thereof, to license, on a
non-exclusive basis, such names and/or marks to Purchaser for a period of time
commencing on the Closing Date and expiring with respect to each Property on the
second anniversary of the Closing Date for such Property.  Purchaser shall not
be required to pay any additional consideration with respect to the grant of
such license and such grant of license shall be in the form of Exhibit “L”
attached hereto.

23.          Defaults.

A.            If any Seller hereunder fails to perform its obligations as Seller
and such Seller fails to cure such default within five (5) business days after
such Seller’s receipt of a written notice from Purchaser specifying such
default, then Purchase shall elect, as Purchaser’s sole remedy, either: (a)
specifically enforce this Agreement or seek injunctive relief, (b) if such
breach or default relates to one or more Properties, remove such Property or
Properties from the Properties being conveyed pursuant to this Agreement,
receive a reduction in the Purchase Price in the amount of the Allocated
Purchase Price of such Property and the payment to Purchaser of Purchaser’s
Reimbursable Due Diligence Expenses (as hereinafter defined) allocable to such
Properties, (c) if such breach or default relates to Properties having, in the
aggregate, an Allocated Purchase Price equal to or greater than $50,000,000.00,
terminate this Agreement and receive an immediate refund of the Earnest Money
Deposit from Escrow Agent.  The foregoing remedies are Purchaser’s sole and
exclusive remedies with respect to Seller’s default, and Purchaser waives any
and all other remedies as may be available at law or in equity in connection
with Seller’s default.

B.            IN THE EVENT THE CLOSING AND THE CONSUMMATION OF THE TRANSACTION
CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY BREACH OF
PURCHASER WHICH IS NOT CURED WITHIN FIVE (5) DAYS AFTER WRITTEN NOTICE OF SUCH
BREACH IS GIVEN TO PURCHASER BY SELLERS, PURCHASER AND SELLER AGREE THAT IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO

31


--------------------------------------------------------------------------------


 

ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER AS A RESULT THEREOF.  THEREFORE,
PURCHASER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT PURCHASER BREACHES THIS
AGREEMENT AND FAILS TO COMPLETE THE PURCHASE OF EACH SITE IS AND SHALL BE, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY THE RIGHT TO TERMINATE THIS AGREEMENT AND TO
RETAIN THE UNDISBURSED PORTION OF THE EARNEST MONEY DEPOSIT AS LIQUIDATED
DAMAGES, AND FOLLOWING SUCH TERMINATION NO PARTY HERETO SHALL HAVE ANY FURTHER
OBLIGATION OR LIABILITY TO ANY OTHER PARTY HERETO EXCEPT WITH RESPECT TO THOSE
PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT.  UPON ANY SUCH BREACH BY PURCHASER, UNLESS OTHERWISE SPECIFIED, THIS
AGREEMENT SHALL BE TERMINATED WITH RESPECT TO EACH PROPERTY FOR WHICH A CLOSING
HAS NOT OCCURRED AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EACH TO THE OTHER, EXCEPT FOR THE RIGHT OF SELLER TO RECEIVE THE
UNDISBURSED PORTION OF THE EARNEST MONEY DEPOSIT FROM ESCROW AGENT AS AFORESAID
AND RETAIN THE UNDISBURSED PORTION OF THE EARNEST MONEY DEPOSIT AS LIQUIDATED
DAMAGES FROM PURCHASER AND THE OBLIGATION OF PURCHASER TO DELIVER TO SELLER THE
DOCUMENTS PURSUANT TO SECTION 6.C, ABOVE; PROVIDED, HOWEVER, THAT THIS
LIQUIDATED DAMAGES PROVISION SHALL NOT LIMIT SELLER’S RIGHT TO (A) RECEIVE
REIMBURSEMENT FOR OR RECOVER DAMAGES IN CONNECTION WITH PURCHASER’S INDEMNITY OF
SELLER AND/OR BREACH OF PURCHASER’S OBLIGATIONS PURSUANT TO SECTION 8.C, ABOVE,
OR (B) INJUNCTIVE RELIEF DUE TO PURCHASER’S BREACH OF PURCHASER’S OBLIGATIONS
UNDER SECTION 24 ABOVE.  THE PARTIES ACKNOWLEDGE THAT SUCH PAYMENT OF THE
EARNEST MONEY DEPOSIT IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.

INTIALS: 

MJK

 

KMW

AAAAA RENT-A-SPACE, ALAMEDA, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

EXTRA SPACE STORAGE LLC

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE, ALAMEDA II, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE, BERKELEY I, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE, BERKELEY II, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

 

 

32


--------------------------------------------------------------------------------


 

MJK

 

 

AAAAA RENT-A-SPACE-CASTRO VALLEY, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE — COLMA, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE, HAYWARD, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE — MAUI, A LIMITED PARTNERSHIP, a Hawaii limited Partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE, SAN LEADRO, LTD.,LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE, SAN PABLO, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

 

 

 

 

MJK

 

 

AAAAA RENT-A-SPACE — VALLEJO, LTD., LIMITED PARTNERSHIP, a California limited
Partnership

 

 

 

C.            Notwithstanding anything to the contrary contained in this
Agreement, if the Closing is consummated, as to Purchaser and each Seller
hereunder, as to each Property, no party shall have any liability to another
party following the Closing of such Property with respect to any breaches of
representations, warranties or covenants under this Agreement (other than the
covenants and obligations contained in Section 11.E and Section 11.F unless and
until the aggregate amount of the actual general and compensatory damages
suffered by the non-defaulting party by reason of any such breach of
representations, warranties or covenants exceeds the sum of Ten Thousand Dollars
($10,000.00) for such Property (in which event the defaulting party shall be
responsible from the first dollar). Unless and until the amount of the actual
damages suffered or incurred by the non-defaulting party by reason of any such
breach of representations, warranties or covenants exceeds in the aggregate, the
sum of Ten Thousand Dollars ($10,000.00) for such Property, the non-defaulting
party shall not be entitled to file an action or lawsuit or undertake any other
legal proceeding against the defaulting party by reason of such breach of
representations, warranties or covenants.  The covenants and the obligations of
the parties contained in Section 11.F and Section 11.F shall be excluded from
the application of this Section.  The provisions of this Section shall survive
the Closing and the recordation of the Deed, and shall not be deemed merged into
the Deed or other documents or instruments delivered at Closing.

33


--------------------------------------------------------------------------------


 

D.            The obligations and liabilities of each Seller under this
Agreement are and shall be separate from the obligations and liabilities of each
other Seller.  Furthermore, as to each Property and the Seller of such Property,
such Seller’s total liability with respect to a breach of any representations,
warranties or other obligations of such Seller contained in this Agreement or in
any document or instrument executed and delivered at Closing (including any
indemnity obligations in this Agreement or in any such document or instrument)
shall be limited to an amount equal to two and one-half percent (2 ½%) of the
Allocated Purchase Price for such Property.  It is expressly understood and
agreed that in no event shall any of the direct or indirect partners,
shareholders, owners, affiliates, officers, directors, employees or agents of
each Seller or any affiliate or controlling person thereof, have any liability
for any claim, cause of action or other liability arising out of or relating to
this Agreement whether based on contract, common law, statute, equity or
otherwise.  In no event shall a Seller be liable to Purchaser for consequential,
indirect or punitive damages.  The foregoing limitations on liability shall
survive the Closing or any earlier termination of this Agreement and shall not
diminish or otherwise affect Purchaser’s waivers and releases in Section 20 of
this Agreement.

24.          Confidentiality.

A.            Purchaser agrees that, prior to the Closing, all documents and
information obtained from Sellers or Sellers’ representatives pursuant to this
Agreement including, without limitation, the Documents, shall be kept
confidential as provided in this Section 24.A.  Prior to the Closing, the
property information received from Sellers shall not be disclosed by Purchaser
or its representatives, in any manner whatsoever, in whole or in part, except
(1) with the prior written consent of Sellers (which consent may be withheld in
Sellers’ sole and absolute discretion), (2) to the extent that such document or
information is publicly available, (3) to Purchaser’s representatives who need
to know the property information for the purpose of evaluating the Properties
and who are informed by the Purchaser of the confidential nature of the property
information; (4) as may be necessary for Purchaser or Purchaser’s
representatives to comply with applicable laws, including, without limitation,
governmental regulatory, disclosure, tax and reporting requirements, to comply
with other requirements of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Purchaser or Purchaser’s
representatives; or to comply with regulatory or judicial processes; or (5) as
may be necessary in order to assume the Third Party Loans.  In permitting
Purchaser and its representatives to review the Documents to assist Purchaser,
Seller has not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
expressed or implied, have been offered, intended or created by Seller and any
such claims are expressly rejected by Seller and waived by Purchaser.  The
provisions of this Section 24.A shall survive the Closing but shall,
notwithstanding any other provision of this Agreement, survive any termination
of this Agreement.

B.            Sellers and Purchaser agree that the existence and terms of this
Agreement shall be kept confidential as provided in this Agreement.  The
identity of Purchaser and Seller, the existence of this Agreement and the terms
of this Agreement shall be kept confidential and shall not be disclosed by
Sellers, Purchasers or their respective representatives, in any manner
whatsoever, in whole or in part, except (1) with the prior written consent of
the non-disclosing party (which consent may be withheld in the non-disclosing
party’s or parties’ sole and absolute discretion), (2) to the extent that such
document or information is publicly available, or (3) as may be necessary for
Sellers, Purchaser’s or any of their respective representatives to comply with
applicable laws, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements, to comply with other requirements of
regulatory and supervisory authorities and self-regulatory organizations having
jurisdiction over any Seller or such Seller’s representatives; or to comply with
regulatory or judicial processes.  Furthermore, except as expressly permitted
pursuant to the provisions of subparts (2) or (3) of this Section 24.B, under no
circumstances shall Purchaser use the name “Knuppe” or disclose the name
“Knuppe” without the express prior written consent of Sellers (which consent may
be withheld in Sellers’ sole and absolute discretion).  Purchaser shall give
Sellers advance written notice of Purchaser’s use of the name “Knuppe” in
accordance with the provision of this Section 24.B, which notice

34


--------------------------------------------------------------------------------


 

shall include a reference to the applicable laws which require such disclosure. 
Sellers hereby disclose to Purchaser that Seller may have inadvertently
disclosed the nature of this Agreement to the property manager(s) of the Hayward
Property.  Purchaser expressly acknowledges and agrees that the foregoing
limited inadvertent disclosure shall not be deemed a default hereof.

25.          Payment of Commissions.    Each party hereto represents and
warrants that it has employed no brokers or real estate agencies in the creation
of or the negotiations relating to this Agreement, and each party shall
indemnify, defend and hold harmless the other party by reason of any breach of
such party of its warranty and representation under this section.  The
provisions of this section shall survive Closing.

26.          Agreement Not to Compete.  Intentionally Deleted.

27.          Successors and Assigns.   Subject to the restrictions on assignment
set forth below, this Agreement shall be binding upon and inure to the benefit
of Sellers and Purchaser and their respective estates, personal representatives,
heirs, devisees, legatees, successors and permitted assigns.  Purchaser may not
assign any of its rights and/or delegate any of its obligations under this
Agreement without first obtaining the prior written consent of the Sellers,
which consent may be withheld by Sellers in their sole and absolute discretion,
provided that Sellers’ consent shall not be required for an assignment to an
“affiliated” company (as defined hereafter).  Any assignee as may be consented
to by Sellers or which is permitted under this Section shall expressly assume in
writing all obligations of Purchaser under this Agreement and shall further
acknowledge and agree in writing to be bound by all of the provisions of this
Agreement as if the assignee had originally executed this Agreement as
purchaser.  Notwithstanding any assignment as may be consented to by Sellers or
which is permitted under this Section, the named purchaser hereunder shall not
be released, and shall remain liable for, all obligations of the party which is
the Purchaser under this Agreement.  An “affiliated” company shall mean an
entity that controls, is controlled by, or is under common control with the
Purchaser.

28.          Notices.  Any notice, approval, waiver, objection or other
communication required or permitted to be given hereunder or given in regard to
this Agreement by one party to the other shall be in writing and the same shall
be deemed to have been served and received (a) if hand delivered, when delivered
in person to the address set forth hereinafter for the party to whom notice is
given; (b) if by overnight delivery when received by the other party; or (c) if
by facsimile, when received by the other party at the number hereinafter
specified as evidenced by the confirmation receipt of the Sender; provided,
however, that if such facsimile is received after 5:00 p.m. Pacific Time, such
notice shall be deemed received on the next business  day.  Any party may change
its address for notices by notice theretofore given in accordance with this
section:

If to Sellers:

AAAAA Rent-A-Space
Attn: Dr. H. James Knuppe
4545 Crow Canyon Place
Castro Valley, CA 94552
Tel. (510) 727-1800 x 311
Fax. (510) 727-0185
Email. Knuppe@aol.com

 

35


--------------------------------------------------------------------------------


 

With a Copy to:

Miller, Starr & Regalia A
ttn: Eugene Miller & Hans Lapping
1331 N. California Blvd., 5th Flr.
Walnut Creek, CA 94596
Tel. (925) 935-9400
Fax. (925) 933-4126
Email. ehm@msandr.com & hl@msandr.com

 

 

If to Purchaser:

Extra Space Storage LLC
Attn: David L. Rasmussen
2795 E. Cottonwood Parkway, #400
Salt Lake City, UT 84121
Tel. 801-365-4473
Fax 801-365-4947
Email: drasmussen@extraspace.com

 

 

With a Copy to:

Steven E. Tyler
Holland & Hart LLP
60 East South Temple, Suite 2000
Salt Lake City, Utah 84111
Tel. 801-595-7800
Fax 801-364-9124
Email: setyler@hollandhart.com

 

29.          Timing.  If any date herein (except the Proration Date) shall fall
on a Saturday, Sunday, Monday or national or state holiday (“Non-business Day”),
the date shall automatically be advanced to the first Tuesday thereafter; but if
that day is a Non-business Day, then the date shall be the next business day.

30.          Further Assurances.  From time to time, at either party’s
reasonable request, whether on or after Closing, and without further
consideration, the other party shall execute and deliver any further
commercially reasonable instruments of conveyance and take such other
commercially reasonable actions as the requesting party may reasonably require
to complete the transfer of the Properties to Purchaser.

31.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of the executed
Agreement may be accomplished by facsimile transmission, and if so, the
facsimile copy shall be deemed an executed original counterpart of the
Agreement.  All executed counterparts together shall constitute one and the same
document, and any signature pages, including facsimile copies thereof, may be
assembled to form a single original document.

32.          Attorney’s Fees.  Each party shall bear its own attorneys’ fees in
connection with the preparation and negotiation of this Agreement and any
controversy, claim or dispute between or among the parties.

33.          Time of Essence.  Time is of the essence of this Agreement.

34.          Survival.  All provisions that expressly survive the Closing or
termination of this Agreement shall survive.

35.          Governing Law.  This Agreement and all transactions contemplated
hereby shall be governed by, construed and enforced in accordance with the laws
of the State of California with the exception

36


--------------------------------------------------------------------------------


 

of issues of title to each Property which will be construed in accordance with
the laws of the State in which a particular Property is located.  The parties
agree that this Agreement has been made in Castro Valley, California and that
exclusive jurisdiction for matters arising under this Agreement shall be in the
State courts in Alameda County, California.  Each party, by signing this
Agreement, irrevocably consents to and shall submit to such jurisdiction.

36.          Entire Agreement and Amendments.  This Agreement, together with all
exhibits attached hereto or referred to herein, contain all representations and
the entire understanding between the parties hereto with respect to the subject
matter hereof.  Any prior correspondence, memoranda or agreements are replaced
in total by this Agreement and exhibits hereto.  This Agreement may only be
modified or amended upon the written consent of both parties.

37.          No Recordation.  There shall be no recordation of either this
Agreement or any memorandum hereof or any affidavit pertaining hereto, and any
such recordation of this Agreement or memorandum hereof or affidavit pertaining
hereto by any party hereunder shall constitute a material default hereunder by
such party, and non-defaulting shall have all rights and remedies expressly
available to such party hereunder.

38.          Severability.  If any provision of this Agreement or application to
any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

39.          Participation in Drafting.  The language of this Agreement shall be
in all cases construed simply according to its fair meaning and not strictly for
or against any of the parties hereto.  Sellers and Purchaser each acknowledge
that they participated equally in the drafting of this Agreement and,
accordingly, no court construing this Agreement shall construe it more
stringently against one party than any other.

40.          Exhibits and Schedules.  Exhibit “A” through Exhibit “L”,
inclusive, and Schedule 17.A(xiii) are hereby incorporated herein.

41.          Seller’s Access to Records.  For a period of four (4) years
subsequent to the Closing Date, Purchaser agrees to reasonably cooperate with
Sellers and Sellers’ agents, employees and representatives in the event of
Sellers’ need to respond to any legal requirement, including any tax audit, by
allowing Sellers and Sellers’ agents, employees and representatives access, upon
reasonable advance written notice (which notice shall identify the nature of the
information sought by Sellers), at all reasonable times during business hours to
examine and make copies of any and all files and records delivered by Sellers to
Purchaser.  The provisions of this Section shall survive the Closing and the
recordation of the Deed for a period of four (4) years and shall not merge into
the Deed and the other documents and instruments delivered at Closing.

42.          1031 Exchange.  Purchaser and/or Sellers may desire to effectuate a
like-kind exchange pursuant to Section 1031 of the Internal Revenue Code (the
“Code”) in connection with this purchase or sale of the Properties.  Purchaser
and Sellers (as applicable, the “Cooperating Party”) agree to use reasonable
efforts to accommodate the other (as applicable, the “Electing Party”) in
effectuating a like-kind exchange pursuant to Section 1031 of the Code in
connection with the sale of any Property; provided however, that (a) such
exchange does not directly or indirectly reduce the Purchase Price, (b) such
exchange will not delay or otherwise adversely affect any Closing, (c) there is
no additional unreimbursed loss, cost, damage, tax, expense or adverse
consequence incurred by the Cooperating Party resulting from, or in connection
with, such exchange, (d) the Electing Party indemnifies, defends, and hold
harmless the Cooperating Party of, from and against any such loss, cost, damage,
tax, expense or adverse consequence (including reasonable attorneys’

37


--------------------------------------------------------------------------------


 

fees), (e) all documents to be executed by the Cooperating Party in connection
with such exchange shall be subject to the approval of the Cooperating Party,
which approval shall not be unreasonably withheld provided that the Electing
Party has otherwise fully complied with the terms and provisions of this
Section, and shall expressly state, without qualification, that the Cooperating
Party (x) is acting solely as an accommodating party to such exchange, (y) shall
have no liability with respect thereto, and (z) is making no representation or
warranty that the transactions qualify as a tax-free exchange under Section 1031
of the Code or any applicable state or local laws, (f) in no event shall the
Cooperating Party be obligated to acquire any property or otherwise be obligated
to take title, or appear in the records of title, to any property in connection
with such exchange, and (g) the Electing Party shall pay all of the costs and
expenses (including, without limitation, reasonable legal fees and expenses)
reasonably incurred by the Cooperating Party from and after the date of this
Agreement in connection with the consideration and/or consummation of any such
exchange.  The provisions of this Section shall survive the Closing or any
termination of this Agreement.

[Signatures on Following Pages]

38


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement.

SELLERS:

 

 

 

 

 

AAAAA RENT-A-SPACE, ALAMEDA, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

By:

KN PRODUCTIONS - ALAMEDA, INC., a Nevada corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

AAAAA RENT-A-SPACE, ALAMEDA II, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

AAAAA RENT-A-SPACE, BERKELEY I, LTD., LIMITED PARTNERSHIP, a California limited
partnership By:

 

 

 

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

AAAAA RENT-A-SPACE BERKELEY II, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

39


--------------------------------------------------------------------------------


 

AAAAA RENT-A-SPACE — CASTRO VALLEY, LTD. LIMITED PARTNERSHIP, a California
limited partnership

 

 

 

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

AAAAA RENT-A-SPACE — COLMA, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

By:

KN PRODUCTIONS - COLMA, INC., a Nevada corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

40


--------------------------------------------------------------------------------


 

AAAAA RENT-A-SPACE, HAYWARD, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

By:

KN PRODUCTIONS - HAYWARD, INC., a Nevada corporation, its general partner

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

AAAAA RENT-A-SPACE — MAUI, A LIMITED PARTNERSHIP, a Hawaiian limited partnership

 

 

 

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

AAAAA RENT-A-SPACE, SAN LEANDRO, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

By:

KN PRODUCTIONS — SAN LEANDRO, INC., a Nevada corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

41


--------------------------------------------------------------------------------


 

AAAAA RENT-A-SPACE, SAN PABLO, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

 

 

 

 

AAAAA RENT-A-SPACE — VALLEJO, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

 

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name:

Michael Knuppe

 

 

Title:

President

 

 

Date:

12-08-06

 

 

 

 

 

PURCHASER:

 

 

 

 

 

EXTRA SPACE STORAGE LLC

 

 

 

 

 

By:

/s/ Kenneth M. Wolley

 

Printed Name: Kenneth M. Wolley

 

Title:

 

 

Date:

 

 

The foregoing Agreement is approved this      day of December, 2006, by the
following:

/s/ H. James Knuppe

 

H. James Knuppe

 

 

 

 

 

/s/ Barbara Knuppe

 

Barbara Knuppe

 

42


--------------------------------------------------------------------------------